Exhibit 10.2

 

CW Loan No. 05-1047

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of October 4, 2005

 

by and between

 

200 PAUL, LLC

(as Borrower)

 

and

 

COUNTRYWIDE COMMERCIAL REAL ESTATE FINANCE, INC.

(as Lender)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1        DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1.

   Definitions    1

Section 1.2.

   Location of Additional Defined Terms    7

Section 1.3.

   Principles of Construction    8

ARTICLE 2        THE LOAN

   9

Section 2.1.

   The Loan    9

Section 2.2.

   Interest Rate; Payments    9

ARTICLE 3        RESERVE ACCOUNTS

   9

Section 3.1.

   Reserve Accounts Generally    9

Section 3.2.

   Tax and Insurance    9

Section 3.3.

   Deferred Maintenance Costs and Remediation Costs    10

Section 3.4.

   Capital Improvement Costs    10

Section 3.5.

   Rollover Costs    10

Section 3.6.

   Intentionally Deleted    11

Section 3.7.

   Cash Trap    11

Section 3.8.

   Disbursements    11

Section 3.9.

   Interest on Reserve Accounts    11

ARTICLE 4        REPRESENTATIONS AND WARRANTIES

   12

Section 4.1.

   Organization    12

Section 4.2.

   Authorization    12

Section 4.3.

   Enforceability    12

Section 4.4.

   Litigation    12

Section 4.5.

   Full and Accurate Disclosure    12

Section 4.6.

   Compliance    13

Section 4.7.

   ERISA    13

Section 4.8.

   Not Foreign Person    13

Section 4.9.

   Investment Company Act; Public Utility Holding Company Act    13

Section 4.10.

   Title to the Property; Liens    14

Section 4.11.

   Condemnation    14

Section 4.12.

   Utilities and Public Access    14

Section 4.13.

   Separate Lots    14

Section 4.14.

   Assessments    14

Section 4.15.

   Flood Zone    14

Section 4.16.

   Physical Condition    14

Section 4.17.

   Intentionally Deleted    14

Section 4.18.

   Leases and Rents    14

Section 4.19.

   Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws    15

Section 4.20.

   Organizational Chart    15

 

i



--------------------------------------------------------------------------------

Section 4.21.

   Single-Purpose Entity    15

Section 4.22.

   Management Agreement    15

Section 4.23.

   Solvency; Fraudulent Conveyance    16

Section 4.24.

   Margin Regulations    16

ARTICLE 5        COVENANTS

   16

Section 5.1.

   Compliance with Legal Requirements; Impositions and Other Claims; Contests   
16

Section 5.2.

   Maintenance; Waste; Alterations    17

Section 5.3.

   Access to Property and Records    18

Section 5.4.

   Management of Property    18

Section 5.5.

   Financial and Other Reporting    18

Section 5.6.

   Deferred Maintenance and Environmental Remediation    19

Section 5.7.

   Leases    20

Section 5.8.

   Place of Business; State of Organization    21

Section 5.9.

   Zoning; Joint Assessment    21

Section 5.10.

   Post Closing Obligations    21

ARTICLE 6        TRANSFERS AND CHANGE OF BUSINESS

   22

Section 6.1.

   Transfer    22

Section 6.2.

   Other Indebtedness    24

Section 6.3.

   Change In Business    24

ARTICLE 7        INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION

   24

Section 7.1.

   Types of Insurance    24

Section 7.2.

   Insurance Company    26

Section 7.3.

   Blanket Policy    27

Section 7.4.

   General Insurance Requirements    27

Section 7.5.

   Certificates of Insurance and Delivery of Policies    28

Section 7.6.

   Restoration Proceeds    28

Section 7.7.

   Restoration    29

Section 7.8.

   Disbursement    31

ARTICLE 8        DEFAULTS

   31

Section 8.1.

   Event of Default    31

Section 8.2.

   Remedies    33

Section 8.3.

   Remedies Cumulative    33

Section 8.4.

   Lender Appointed Attorney-In-Fact    33

Section 8.5.

   Lender’s Right to Perform    33

ARTICLE 9        ENVIRONMENTAL PROVISIONS

   34

Section 9.1.

   Environmental Representations and Warranties    34

 

ii



--------------------------------------------------------------------------------

Section 9.2.

   Environmental Covenants    34

Section 9.3.

   Environmental Cooperation and Access    35

Section 9.4.

   Environmental Indemnity    35

Section 9.5.

   Duty to Defend    35

ARTICLE 10        SECONDARY MARKET TRANSACTIONS

   35

Section 10.1.

   General    35

Section 10.2.

   Borrower Cooperation    36

Section 10.3.

   Dissemination of Information    36

Section 10.4.

   Change of Payment Date    37

Section 10.5.

   Borrower Indemnification    37

Section 10.6.

   Additional Financial Information    37

ARTICLE 11        EXCULPATION

   38

ARTICLE 12        MISCELLANEOUS

   38

Section 12.1.

   Survival    38

Section 12.2.

   Lender’s Discretion    38

Section 12.3.

   Governing Law; Venue    39

Section 12.4.

   Modification, Waiver in Writing    39

Section 12.5.

   Delay Not a Waiver    39

Section 12.6.

   Notices    40

Section 12.7.

   Trial By Jury    40

Section 12.8.

   Headings    40

Section 12.9.

   Severability    41

Section 12.10.

   Preferences    41

Section 12.11.

   Waiver of Notice    41

Section 12.12.

   Intentionally Deleted    41

Section 12.13.

   Exhibits Incorporated    41

Section 12.14.

   Offsets, Counterclaims and Defenses    41

Section 12.15.

   No Joint Venture or Partnership    41

Section 12.16.

   Waiver of Marshalling of Assets Defense    42

Section 12.17.

   Waiver of Counterclaim    42

Section 12.18.

   Construction of Documents    42

Section 12.19.

   Brokers and Financial Advisors    42

Section 12.20.

   Counterparts    42

Section 12.21.

   Estoppel Certificates    42

Section 12.22.

   Payment of Expenses    43

Section 12.23.

   Bankruptcy Waiver    43

Section 12.24.

   Entire Agreement    43

Section 12.25.

   Liability and Indemnification    43

Section 12.26.

   Publicity    44

Section 12.27.

   Time of the Essence    44

Section 12.28.

   Taxes    44

Section 12.29.

   Further Assurances    45

Section 12.30.

   Attorneys’ Fees    45

 

iii



--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

 

Schedule 1 - Loan Documents

   SI-1

Schedule 5.7 - Material Leases

   S5.7-1

Exhibit A - Organizational Chart of Borrower

   B-1

Exhibit B - Capital Improvements and Environmental Remediation

   C-1

Exhibit C - Definition of Single-Purpose Entity

   C-1

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (as the same may from time to time hereafter be modified,
supplemented or amended, this “Agreement”), dated as of October 4, 2005 (the
“Closing Date”), is made by and between COUNTRYWIDE COMMERCIAL REAL ESTATE
FINANCE, INC., a California corporation (together with its successors and
assigns, “Lender”), and 200 PAUL, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Borrower”).

 

RECITALS

 

Borrower desires to obtain a loan (the “Loan”) from Lender in the principal
amount of $81,000,000.00 (the “Loan Amount”), and Lender is willing to make the
Loan on the terms and conditions set forth in this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions.

 

For all purposes of this Agreement and the other Loan Documents, the following
terms shall have the following respective meanings. The location of additional
defined terms is set forth in Section 1.2 below:

 

“Affiliate” of any specified Person means any other Person Controlling,
Controlled by or under common Control with such specified Person.

 

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business.

 

“Cash Management Period” shall mean any period commencing upon the occurrence of
(a) an Event of Default or (b) an NOI Trigger Event; and ending upon Lender
giving notice to the Collection Account Bank and Borrower that (i) with respect
to the matter described in clause (a) above, such Event of Default no longer
exists and no other Event of Default then exists, (ii) with respect to the
matter described in clause (b) above, Lender has determined that Net Operating
Income for the twelve (12) months preceding the date of determination exceeds
$8,800,000, or (iii) Lender otherwise elects, in its sole discretion, to give
such notice. Following the occurrence of an NOI Trigger Event, provided that
Lender has received from Borrower all information from Borrower necessary to
determine whether the condition described in clause (ii) above has been
satisfied, Lender shall make the foregoing calculation and shall provide a copy
thereof to Borrower monthly, and such calculation shall be deemed correct absent
manifest error. Lender shall use reasonable efforts to give the notice ending
the Cash Management Period within two (2) Business Days after the applicable
event set forth in clause (i) or (ii) above has occurred.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statutes thereto.

 

“Control” (and terms correlative thereto) when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of other actual or threatened
danger to human health or the environment, including the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air
Act; the Toxic Substances Control Act; the Safe Drinking Water Act; the
Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act.

 

“Equity Interests” means (a) partnership interests (general or limited) in a
partnership; (b) membership interests in a limited liability company; (c) shares
or stock interests in a corporation, and (d) the beneficial ownership interests
in a trust.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
re-codified from time to time, and the regulations promulgated thereunder.

 

“Fiscal Year” means the 12-month period ending on December 31 of each year or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, such consent not to be unreasonably
withheld or delayed.

 

“GAAP” means generally accepted accounting principles, consistently applied, but
without the requirement of footnotes.

 

“Governmental Authority” means any national, federal, state, regional or local
government, or any other political subdivision of any of the foregoing, in each
case with jurisdiction over Borrower, the Property, or any Person with
jurisdiction over Borrower or the Property exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” means Digital Realty Trust, L.P.

 

“Hazardous Substance” means, without limitation, any and all substances (whether
solid, liquid or gas) defined, listed, or otherwise classified as pollutants,
toxic or hazardous wastes, toxic or hazardous substances, toxic or hazardous
materials, extremely

 

2



--------------------------------------------------------------------------------

hazardous wastes, or words of similar meaning or regulatory effect under any
present or future Environmental Laws or that may have a negative impact on human
health or the environment, including petroleum and petroleum products, mold or
fungus, asbestos and asbestos-containing materials, polychlorinated biphenyls,
lead, radon, radioactive materials, flammables and explosives.

 

“Impositions” means all ground rents and all taxes (including, without
limitation, all real estate, ad valorem or value added, sales (including those
imposed on lease rentals), use, single business, gross receipts, intangible
transaction privilege, privilege, license or similar taxes), assessments
(including, without limitation, to the extent not discharged prior to the
Closing Date, all assessments for public improvements or benefits, whether or
not commenced or completed within the term of the Loan), water, sewer or other
rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of the
Property, (including all interest and penalties thereon), which at any time
prior to, during or in respect of the term hereof may be assessed or imposed on
or in respect of or be a Lien upon (i) Borrower (including, without limitation,
all income, franchise, single business or other taxes imposed on Borrower for
the privilege of doing business in the jurisdiction in which the Property is
located) or Lender (including taxes resulting from future changes in law which
impose upon Lender or any trustee an obligation to pay any property taxes or
other taxes or which otherwise adversely affect Lender’s interests), (ii) the
Property or any part thereof, or (iii) any occupancy, operation, use or
possession of, or sales from, or activity conducted on, or in connection with
the Property or the leasing or use of the Property or any part thereof, or the
acquisition or financing of the acquisition of the Property by Borrower.

 

“Indebtedness” means, at any given time, the Principal Indebtedness, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto or any of the other
Loan Documents.

 

“Indemnified Party” means each of Lender, each of its Affiliates and their
respective successors and assigns, any Person who is or will have been involved
with the servicing of the Loan, Persons who may hold or acquire or will have
held a full or partial interest in the Loan (including Investors, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) (including any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the collateral therefor), and the
respective officers, directors, and employees, agents, Affiliates, successors
and assigns of any and all of the foregoing.

 

“Leases” means all leases and other agreements or arrangements affecting the use
or occupancy of all or any portion of the Property now in effect or hereafter
entered into (including all lettings, subleases, licenses, concessions,
tenancies and other occupancy agreements covering or encumbering all or any
portion of the Property), together with any guarantees, supplements, amendments,
modifications, extensions and renewals of the same.

 

“Legal Requirements” means (a) all statutes, laws, rules, orders, regulations,
ordinances, judgments, orders, decrees and injunctions of Governmental
Authorities binding on

 

3



--------------------------------------------------------------------------------

Borrower, the Loan Documents, the Property or any part thereof, and all Permits
and regulations relating thereto, (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
(c) terms of any insurance policy maintained by or on behalf of Borrower, and
(d) the organizational documents of Borrower.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, lien pledge,
easement, restrictive covenant, hypothecation, assignment, security interest,
conditional sale or other title retention agreement, financing lease having
substantially the same economic effect as any of the foregoing, or financing
statement or similar instrument.

 

“Loan Documents” means, collectively, this Agreement and all other documents,
agreements, instruments and certificates now or hereafter evidencing, securing
or delivered to Lender in connection with the Loan, including the documents
listed on Schedule 1 attached hereto, as each may be (and each of the defined
terms shall refer to such documents as they may be) amended, restated, or
otherwise modified from time to time.

 

“Losses” means any losses, actual damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including strict liabilities), obligations,
debts, diminutions in value, fines, penalties, charges, costs of Required
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
reasonable attorneys’ fees, engineers’ fees, environmental consultants’ fees,
and investigation costs (including costs for sampling, testing and analysis of
soil, water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

 

“Management Agreement” means the Management Agreement entered into between
Manager and Borrower pertaining to the management of the Property, as the same
may be amended or otherwise modified from time to time in accordance with
Section 5.4.

 

“Manager” means the Person designated as manager of the Property in the
Management Agreement, or any successor or assignee appointed in accordance with
this Agreement.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business
or financial position or results of operation of Borrower, (b) the ability of
Borrower to perform, or of Lender to enforce, any of the Loan Documents or
(c) the value of the Property.

 

“Net Operating Income” means, for any period, the excess, if any, of Operating
Income for such period over Operating Expenses for such period.

 

“NOI Trigger Event” means that Net Operating Income for the twelve (12) months
preceding the date of determination (such determination shall be made by Lender
and shall be deemed correct absent manifest error at the time that the
calculation is provided to Borrower) is $8,150,000 or less.

 

4



--------------------------------------------------------------------------------

“Operating Expenses” means, for any period, all expenditures by Borrower as and
to the extent required to be expensed under GAAP during such period in
connection with the ownership, operation, maintenance, repair or leasing of the
Property. Notwithstanding the foregoing, Operating Expenses shall not include
(x) any taxes imposed on Borrower’s net income, (y) depreciation or amortization
of intangibles or (z) debt service and other payments in connection with the
Indebtedness. Operating Expenses shall be calculated in accordance with GAAP.

 

“Operating Income” means, for any period, for Borrower, all regular ongoing
income of Borrower during such period from the operation of the Property,
including, without limitation: all amounts payable as Rents (other than security
deposits) and all other amounts payable under Leases or other third party
agreements relating to the ownership and operation of the Property; business
interruption insurance proceeds; and all other amounts which in accordance with
GAAP are required to be or are included in Borrower’s annual financial
statements as operating income of the Property but excluding that portion of any
lease termination payment not fairly allocable to the period for which Operating
Income is being calculated. Operating Income shall be calculated prior to the
payment of debt service and other payments in connection with the Indebtedness.

 

“Permitted Encumbrances” means, with respect to the Property, collectively,
(a) the Lien created by the Loan Documents, (b) all Liens and other matters
disclosed in the title insurance policy insuring the Mortgage, or in any part of
a marked-up pro forma or title insurance commitment which has been approved by
Lender, (c) Liens, if any, for Impositions imposed by any Governmental Authority
not yet due or delinquent, and (d) such governmental, public utility and private
restrictions, covenants, reservations, easements, licenses or other agreements
of an immaterial nature which may be granted by Borrower after the Closing Date
and which do not materially and adversely affect (i) the ability of Borrower to
pay any of its obligations to any Person as and when due, (ii) the marketability
of title to the Property, (iii) the fair market value of the Property, or
(iv) the use or operation of the Property as of the Closing Date and thereafter.

 

“Permitted Transferee” shall mean any of the following entities (for purposes of
this definition, “control” means the ability to make or veto all material
decisions with respect to the operation, management, financing and disposition
of the Property, rather than a beneficial ownership requirement, and regardless
of the fact that responsibility for such day-to-day operating and management
functions are ordinarily handled by a property manager or for leasing activities
has been delegated by such controlling Person pursuant to a written agreement):

 

(i) a pension fund, pension trust or pension account that immediately prior to
such transfer owns, directly or indirectly, total real estate assets of at least
$1,000,000,000;

 

(ii) a pension fund advisor who (a) immediately prior to such transfer,
controls, directly or indirectly, at least $1,000,000,000 of real estate assets
and (b) is acting on behalf of one or more pension funds that, in the aggregate,
satisfy the requirements of clause (i) of this definition;

 

5



--------------------------------------------------------------------------------

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a net worth,
determined under GAAP as of a date no more than six (6) months prior to the date
of the transfer of at least $500,000,000 and (b) who, immediately prior to such
transfer, controls, directly or indirectly, real estate assets of at least
$1,000,000,000;

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $500,000,000 and (b) who,
immediately prior to such transfer, controls, directly or indirectly, real
estate assets of at least $1,000,000,000;

 

(v) any Person (a) who owns at least five (5) properties with, in the aggregate,
at least 3,000,000 square feet (exclusive of the Property) of office space of
similar or better quality as that of the Property, (b) who has a net worth,
determined as of a date no more than six (6) months prior to the date of such
transfer, of at least $250,000,000 and (c) who, immediately prior to such
transfer, controls, directly or indirectly, real estate assets of at least
$1,000,000,000;

 

(vi) any Person (a) who has a net worth, determined as of a date no more than
six (6) months prior to the date of such transfer, of at least $250,000,000 and
(b) who is managed by managers or executive officers who within 3 years prior to
such transfer controlled, directly or indirectly, real estate assets of at least
$1,000,000,000; or

 

(vii) any Person in which at least fifty percent (50%) of the ownership
interests are owned directly or indirectly by any of the entities listed in
subsections (i) through (v) of this definition of “Permitted Transferee,” or an
combination of more than one such entity, and which is controlled directly or
indirectly by such entity or entities.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any Governmental Authority, and any fiduciary acting in such
capacity on behalf of any of the foregoing.

 

“Principal Indebtedness” means the principal amount of the entire Loan
outstanding as the same may be increased or decreased, as a result of prepayment
or otherwise, from time to time.

 

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., S&P, and
Dominion Bond Rating Service Limited or any successor thereto, and any other
nationally recognized statistical rating organization to the extent that any of
the foregoing have been or will be engaged by Lender or its designees in
connection with or in anticipation of a Secondary Market Transaction (each,
individually, a “Rating Agency”).

 

“Rating Agency Confirmation” means a confirmation by each of the applicable
Rating Agencies which confirms that the taking of the action referenced therein
will not result in any qualification, withdrawal or downgrading of any existing
ratings of securities created in the applicable Secondary Market Transaction.

 

6



--------------------------------------------------------------------------------

“REIT Condition” shall be deemed satisfied when all of the following conditions
exist: (i) no Event of Default shall have occurred and be continuing and
(ii) either (x) a NYSE listed real estate investment trust in good standing with
the NYSE shall Control the Borrower or (ii) a private company with a net worth
in excess of $250,000,000.00 shall Control the Borrower.

 

“Release” with respect to any Hazardous Substance means any presence, release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances.

 

“Remediation” means any activity to (a) clean up, detoxify, decontaminate,
disinfect, contain, treat, remove, respond to, correct, dispose of, transport,
or otherwise remediate, prevent, cure or mitigate any Release of any Hazardous
Substance; any action to comply with any Environmental Laws or with any permits
issued pursuant thereto; or (b) inspect, investigate, study, monitor, assess,
audit, sample, test, or evaluate any actual, potential or threatened Release of
Hazardous Substances.

 

“Required Remediation” means any Remediation which is required by a Governmental
Authority with appropriate jurisdiction.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Transfer” means (a) any conveyance, transfer, sale, Lease, assignment or Lien,
whether by operation of law or otherwise, of, on or affecting (i) all or any
portion of the Property, or (ii) any direct or indirect legal or beneficial
interest in Borrower (including any profit interest or the issuance of any new
direct or indirect Equity Interest in Borrower), and (b) any material change in
Control of Borrower (provided that a change in the members of the board of
directors shall not, by itself, be considered a material change in Control);
provided, however, that the transfer of publicly traded stock in Digital Realty
Trust, Inc. shall not be deemed to be a “Transfer” so long as Digital Realty
Trust, Inc. continues to be a publicly traded company registered on a national
stock exchange following such transfer.

 

Section 1.2. Location of Additional Defined Terms.

 

Defined Term

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

“Agreement”

   First Paragraph

“Assignment of Leases”

   Schedule 1

“Borrower”

   First Paragraph

“Capital Expenditure Reserve Account”

   Section 3.1(a)

“Cash Collateral Account”

   Cash Collateral Account Agreement

“Cash Collateral Account Agreement”

   Schedule 1

“Cash Trap Reserve Account”

   Section 3.1(a)

“Casualty”

   Section 7.6(a)

“Casualty Retainage”

   Section 7.8(b)

“Closing Date”

   First Paragraph

“Collection Account”

   Cash Collateral Account Agreement

“Collection Account Bank”

   Cash Collateral Account Agreement

 

7



--------------------------------------------------------------------------------

“Condemnation Proceeds”

   Section 7.6(a)

“Contracts”

   The Mortgage

“Default Rate”

   The Note

“Deferred Maintenance and Environmental Reserve Account”

   Section 3.1(a)

“Disclosure Document”

   Section 10.6(a)

“Equipment”

   The Mortgage

“ERISA Affiliate”

   Section 4.7

“Environmental Lien”

   Section 9.2

“Event of Default”

   Section 8.1

“Improvements”

   The Mortgage

“Insolvency Action”

   Section 8.1(f)

“Insurance Proceeds”

   Section 7.6(a)

“Interest Rate”

   The Note

“Inventory”

   The Mortgage

“Investors”

   Section 10.3

“Lender”

   First Paragraph

“Loan”

   Recitals

“Loan Amount”

   Recitals

“Manager’s Subordination”

   Schedule 1

“Material Alterations”

   Section 5.2

“Material Lease”

   Section 5.7(a)

“Maturity Date”

   The Note

“Mortgage”

   Schedule 1

“Net Restoration Proceeds”

   Section 7.6(a)

“Note”

   Schedule 1

“Payment Date”

   The Note

“Permits”

   The Mortgage

“Permitted Trade Payables”

   Exhibit C, clause (xx)

“Permitted Transfer”

   Section 6.1

“Property”

   The Mortgage

“Rents”

   The Mortgage

“Reserve Account” and “Reserve Accounts”

   Section 3.1(a)

“Restoration”

   Section 7.7

“Restoration Proceeds”

   Section 7.6(a)

“Restoration Proceeds Threshold”

   Section 7.6(a)

“Rollover Reserve Account”

   Section 3.1(a)

“Secondary Market Transaction”

   Section 10.1

“Single Member LLC”

   Exhibit C

“Single-Purpose Entity”

   Exhibit C

“Special Member”

   Exhibit C, clause (xxxiii)

“Taking”

   Section 7.6(a)

“Tax and Insurance Reserve Account”

   Section 3.1(a)

“Tax and Insurance Monthly Installment”

   Section 3.2

“UCC”

   The Mortgage

 

Section 1.3. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the

 

8



--------------------------------------------------------------------------------

word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

 

ARTICLE 2

THE LOAN

 

Section 2.1. The Loan. Borrower shall receive only one borrowing hereunder in
the amount of the Loan Amount and any amount borrowed and repaid hereunder may
not be reborrowed. Borrower’s obligation to pay the Indebtedness is evidenced by
this Agreement and by the Note and secured by the Mortgage and the other Loan
Documents to the extent provided therein.

 

Section 2.2. Interest Rate; Payments. The Indebtedness shall accrue interest at
the rates and in the manner set forth in the Note. Borrower shall make payments
of principal and interest at the times and in the manner set forth in the Note.

 

ARTICLE 3

RESERVE ACCOUNTS

 

Section 3.1. Reserve Accounts Generally.

 

(a) Establishment. On the Closing Date, Lender shall establish the following
accounts for purpose of holding the funds to be deposited by Borrower pursuant
to this Article 3: a “Tax and Insurance Reserve Account,” a “Deferred
Maintenance and Environmental Reserve Account,” a “Capital Expenditure Reserve
Account,” a “Rollover Reserve Account,” and a “Cash Trap Reserve Account”
(individually, a “Reserve Account” and collectively, the “Reserve Accounts”).
Each Reserve Account shall be a custodial account established by Lender and
shall not constitute a trust fund. At Lender’s option, funds deposited into a
Reserve Account may be commingled with other money held by Lender or its
servicer. Borrower acknowledges and agrees that the Reserve Accounts are subject
to the sole dominion, control and discretion of Lender, its authorized agents or
designees, subject to the terms hereof. Borrower shall not have the right to
make any withdrawal from any Reserve Account.

 

(b) Application upon Event of Default. Notwithstanding anything to the contrary
contained herein, if an Event of Default has occurred and is continuing, (i) any
amounts deposited into or remaining in any Reserve Account shall be for the
account of Lender and may be withdrawn by Lender to be applied in any manner as
Lender may elect in Lender’s discretion, and (ii) Borrower shall have no further
right in respect of the Reserve Accounts.

 

Section 3.2. Tax and Insurance. On the date hereof, Borrower shall deposit with
Lender the following sums: (i) $867,326.83 with respect to Impositions, and
(ii) $557,353.00 with respect to insurance premiums. Such sums shall be held by
Lender in the Tax and Insurance Reserve Account. Beginning on the first Payment
Date and on each Payment Date thereafter, Borrower shall deliver to Lender the
amount reasonably estimated by Lender to be

 

9



--------------------------------------------------------------------------------

one-twelfth (1/12th) of the annual amount of (A) Impositions, which amount shall
initially be $123,903.83, and (B) insurance premiums for policies required
pursuant to this Agreement, which amount shall initially be $46,446.08
(provided, that Lender may re-calculate the foregoing monthly amounts from time
to time to assure that funds are reserved in sufficient amounts to enable the
payment of Impositions and insurance premiums thirty (30) days prior to their
respective due dates) (collectively, the “Tax and Insurance Monthly
Installment”). If such amounts for the then current Fiscal Year or payment
period are not ascertainable by Lender at the time a monthly deposit is required
to be made, the Tax and Insurance Monthly Installment shall be Lender’s
reasonable estimate based on one-twelfth (1/12th) of the aggregate Impositions
and insurance premiums for the prior Fiscal Year or payment period, with
adjustments reasonably determined by Lender. As soon as Impositions and
insurance premiums are fixed for the then current Fiscal Year or period, the
next ensuing Tax and Insurance Monthly Installment shall be adjusted to reflect
any deficiency or surplus in prior Tax and Insurance Monthly Installments.
Lender shall make payments of Impositions and insurance premiums out of the Tax
and Insurance Reserve Account before the same shall be delinquent to the extent
that there are funds available in the Tax and Insurance Reserve Account and
Lender has received appropriate documentation to establish the amount(s) due and
the due date(s) as and when provided above.

 

Section 3.3. Deferred Maintenance Costs and Remediation Costs. On the date
hereof, Borrower shall deposit $55,469.00 into the Deferred Maintenance and
Environmental Reserve Account, which amounts shall be used for payment of costs
incurred by Borrower in connection with any deferred maintenance or Remediation
required pursuant to Section 5.6.

 

Section 3.4. Capital Improvement Costs. Beginning on the first Payment Date and
on each Payment Date thereafter, Borrower shall deliver to Lender the sum of
$8,784.45, which amount shall be increased by two percent (2%) on each
anniversary of the Closing Date, and which sums shall be held in the Capital
Expenditure Reserve Account, and which amounts shall be used for payment of
costs incurred by Borrower (i) in connection with capital improvements to the
Property approved by Lender, and (ii) provided that no Cash Management Period
exists, in connection with tenant improvement expenses and leasing commissions
incurred by Borrower in connection with replacing tenants or extending Leases at
the Property pursuant to Leases approved (or deemed approved) pursuant to this
Agreement.

 

Section 3.5. Rollover Costs. On each Payment Date during a Cash Management
Period (which has occurred pursuant to a NOI Trigger Event), Borrower shall
deliver to Lender the sum of $57,659.12, which sums shall be held in the
Rollover Reserve Account. If any tenant pursuant to a Lease that provides for
annual rent equal to, or greater than, $250,000, (a) enters into an agreement
with Borrower whereby Borrower releases such tenant from its obligation to pay
rent or otherwise settles Borrower’s claim to rent, or (b) files a petition for
relief under the federal bankruptcy code or other creditor’s rights laws, and
such event causes a Cash Management Period (or would have caused a Cash
Management Period if the revenue applicable to such Lease was deducted from Net
Operating Income for the trailing 12 months), Borrower shall pay, or cause to be
paid, any settlement proceeds, lease termination or similar payment to Lender,
and Lender shall deposit the same into the Rollover Reserve Account; and shall
be released to Borrower at the end of such Cash Management Period (or such
assumed Cash Management Period after giving effect to the Lease termination),
except to the extent theretofore released pursuant to the following sentence.
All sums in the Rollover Reserve Account shall be

 

10



--------------------------------------------------------------------------------

used for payment of tenant improvement expenses and leasing commissions incurred
by Borrower in connection with replacing tenants at the Property pursuant to
Leases approved (or deemed approved) pursuant to this Agreement. Provided no NOI
Trigger Event then exists, any portion of such lease termination payment
remaining after application of the same pursuant to this Section 3.5 shall be
returned to Borrower.

 

Section 3.6. Intentionally Deleted.

 

Section 3.7. Cash Trap. Beginning on the first Payment Date following the
occurrence of a Cash Management Period, and on each Payment Date during the
continuation of a Cash Management Period, Lender shall retain all cash flow from
the Property in the Cash Trap Reserve Account. Provided no Event of Default has
occurred and is continuing, funds in the Cash Trap Reserve Account will be
utilized by Lender to fund any shortfalls in payments required to be made by
Borrower to Lender hereunder. Upon the termination of the Cash Management
Period, all amounts in the Cash Trap Reserve Account shall be released to
Borrower.

 

Section 3.8. Disbursements. Not more frequently than once in any 30-day period,
and provided that no Event of Default has occurred and is continuing, Borrower
may request in writing that Lender release to Borrower funds from one or more
Reserve Accounts to the extent funds are available therein, for payment of costs
incurred by Borrower in connection with the expenses for which such Reserve
Account is maintained. Together with each such request, Borrower shall furnish
Lender with copies of bills and other documentation reasonably required by
Lender. Lender shall approve or disapprove such request within five (5) Business
Days after Lender’s receipt of such request and, if approved, Lender shall
release the funds to Borrower or Borrower’s designee within two (2) Business
Days after Lender’s approval.

 

Section 3.9. Interest on Reserve Accounts. Amounts on deposit in the Tax and
Insurance Reserve Account, the Deferred Maintenance and Environmental Reserve
Account, the Capital Expenditure Reserve Account, and the Rollover Reserve
Account shall bear interest (which money market rate interest shall be for the
benefit of Borrower) at money market rates customarily offered by the bank or
other financial institution used by Lender or its servicer for the purposes of
holding such accounts (provided, however, that interest paid or payable with
respect to any such account may not be based on the highest rate of interest
payable by Lender or such bank or institution on deposits and shall not be
calculated based on any particular external interest rate or interest rate
index, nor shall any such interest reflect the interest rate utilized by Lender
or such bank or institution to calculate interest payable on deposits held with
respect to any particular loan or borrower or class of loans or borrowers, and
Lender shall have no liability with respect to the amount of interest paid
and/or loss of principal). All money market interest on the sums held in such
accounts shall be income of Borrower, shall, if required by law, be reported by
Borrower on its tax returns as income of Borrower, shall remain in the
applicable account and shall be subject to allocation and distribution in the
same manner and under the same conditions as the principal sum on which said
interest or other earnings accrued.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the Closing Date as follows:

 

Section 4.1. Organization. Borrower (a) is duly organized and validly existing
in good standing under the laws of the State of its formation, (b) is duly
qualified to do business in each jurisdiction in which the nature of its
business or any of the Property makes such qualification necessary, (c) has the
requisite power and authority to carry on its business as now being conducted,
and (d) has the requisite power to execute and deliver, and perform its
obligations under, the Loan Documents. Borrower is a “registered organization”
within the meaning of the Uniform Commercial Code in effect in the State where
Borrower is organized, and Borrower’s organizational identification number
issued by such State is set forth under its signature hereto.

 

Section 4.2. Authorization. The execution and delivery by Borrower of the Loan
Documents, Borrower’s performance of its obligations thereunder and the creation
of the Liens provided for in the Loan Documents (a) have been duly authorized by
all requisite action on the part of Borrower, (b) will not violate any provision
of any applicable Legal Requirements, and (c) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, or result in the creation or imposition of any Lien of any
nature whatsoever upon any of the property or assets of Borrower pursuant to,
any indenture or agreement or instrument. Except for those obtained or filed on
or prior to the Closing Date, Borrower is not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any Governmental Authority in connection with or as a condition to the
execution, delivery or performance of the Loan Documents. The Loan Documents to
which Borrower is a party have been duly executed and delivered by Borrower. To
Borrower’s knowledge, the Loan Documents to which Manager is a party have been
duly executed and delivered by Manager.

 

Section 4.3. Enforceability. The Loan Documents executed by Borrower in
connection with the Loan are the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms, subject
only to bankruptcy, insolvency and other limitations on creditors’ rights
generally and to equitable principles. Such Loan Documents are, as of the
Closing Date, not subject to any right of rescission, set-off, counterclaim or
defense by Borrower.

 

Section 4.4. Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending and
served or, to Borrower’s knowledge, threatened, involving or concerning
Borrower, Guarantor, or the Property, that would reasonably be expected to have
a Material Adverse Effect.

 

Section 4.5. Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower in the Loan Documents or in any other document or certificate
delivered to Lender by Borrower contains any untrue statement of a material
fact. There is no fact presently known to Borrower which has not been disclosed
to Lender which materially adversely affects, nor as far as Borrower can
foresee, might materially adversely affect the business, operations or

 

12



--------------------------------------------------------------------------------

condition (financial or otherwise) of Borrower. Since the delivery of such data,
except as otherwise disclosed in writing to Lender, there has been no material
adverse change in the financial position of Borrower or the Property, or in the
results of operations of Borrower. Borrower has not incurred any obligation or
liability, contingent or otherwise, not reflected in such financial data which
might materially adversely affect its business operations or the Property.

 

Section 4.6. Compliance. To Borrower’s knowledge, except as previously disclosed
to Lender in writing, Borrower, the Property and Borrower’s use thereof and
operations thereat comply in all material respects with all applicable Legal
Requirements. Borrower has obtained (in its own name) all Permits necessary to
use and operate the Property, and all such Permits are in full force and effect.

 

Section 4.7. ERISA. Neither Borrower nor any ERISA Affiliate (as defined below)
maintains, contributes to, has any obligation to contribute to, or has any
direct or indirect liability with respect to any “employee benefit plan,”
“multiemployer plan,” or any other “plan” (each as defined in ERISA). Borrower
is not an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA, a “plan,” as defined in Section 4975(e)(1) of the Code,
subject to Code Section 4975, or a “governmental plan” within the meaning of
Section 3(32) of ERISA. None of the assets of Borrower constitutes “plan assets”
of one or more of any such plans under 29 C.F.R. Section 2510.3-101 or
otherwise. Transactions by or with Borrower do not violate state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans and such state statutes do not in any manner affect the
ability of the Borrower to perform its obligations under the Loan Documents or
the ability of Lender to enforce any and all of its rights under the Loan
Agreement. If an investor or direct or indirect equity owner in Borrower is a
plan that is not subject to Title I of ERISA or Section 4975 of the Code, but is
subject to the provisions of any federal, state, local, non-U.S. or other laws
or regulations that are similar to those portions of ERISA or the Code, the
assets of the Borrower do not constitute the assets of such plan under such
other laws. “ERISA Affiliate” means any corporation or trade or business that is
a member of any group of organizations (a) described in Section 414(b) or (c) of
the Code, of which Borrower is a member, and (b) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code, of which Borrower
is a member. Borrower shall take or refrain from taking, as the case may be,
such actions as may be necessary to cause the representations and warranties in
this Section 4.7 to remain true and accurate throughout the term of the Loan.

 

Section 4.8. Not Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

 

Section 4.9. Investment Company Act; Public Utility Holding Company Act.
Borrower is not (i) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

 

13



--------------------------------------------------------------------------------

Section 4.10. Title to the Property; Liens. Borrower owns good, indefeasible,
marketable and insurable title to the Property, free and clear of all Liens,
other than the Permitted Encumbrances. The Permitted Encumbrances do not and
will not materially and adversely affect (i) the ability of Borrower to pay in
full all sums due under the Note or any of its other obligations under the Loan
Documents in a timely manner or (ii) the use of the Property for the use
currently being made thereof, the operation of the Property as currently being
operated or the value of the Property. The Mortgage creates a valid and
enforceable first Lien on the Property and a valid and enforceable first
priority security interest in the personal property constituting part of the
Property, subject to no Liens other than the Permitted Encumbrances. The
Assignment of Leases creates a valid and enforceable first Lien on and a valid
and enforceable first priority security interest in all of Borrower’s interest
in all Leases, subject to no Liens other than the Permitted Encumbrances.

 

Section 4.11. Condemnation. No Taking has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.

 

Section 4.12. Utilities and Public Access. The Property has adequate rights of
access to public ways and is served by all utilities required for the current
use thereof.

 

Section 4.13. Separate Lots. The Property is comprised of one or more parcels,
each of which constitutes a separate tax lot and none of which constitutes a
portion of any other tax lot.

 

Section 4.14. Assessments. Except as disclosed in the Lender’s title insurance
policy, there are no pending or, to the knowledge of Borrower, proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor, to the knowledge of Borrower, are there any contemplated
improvements to the Property that may result in such special or other
assessments.

 

Section 4.15. Flood Zone. Except as shown on the survey delivered to Lender in
connection with the Loan, the Property is not located in a flood hazard area as
designated by the Federal Emergency Management Agency.

 

Section 4.16. Physical Condition. Except as disclosed in the engineering
report(s) delivered to Lender in connection with the Loan, to Borrower’s
knowledge, the Property is free of material structural defects and all building
systems contained therein are in good working order in all material respects
subject to ordinary wear and tear.

 

Section 4.17. Intentionally Deleted.

 

Section 4.18. Leases and Rents. (a) Borrower is the sole owner of the entire
lessor’s interest in the Leases, and neither the Leases nor any Rents have been
Transferred by Borrower except to Lender pursuant to the Loan Documents;
(b) there are no Leases now in effect except those set forth on the certified
rent roll delivered to Lender in connection with the Loan and Borrower has
delivered to Lender true, correct and complete copies of all Leases (together
with all modifications thereto) for any commercial space in the Property;
(c) except as disclosed to Lender in writing (including but not limited to in
any tenant estoppel certificates delivered to Lender in connection with the
Loan, (i) none of the Rents have been collected for more than one

 

14



--------------------------------------------------------------------------------

(1) month in advance; (ii) the premises demised under the Leases have been
completed and the tenants under the Leases have accepted and taken possession of
the same on a rent-paying basis; (iii) to Borrower’s knowledge, there exists no
offset or defense to the payment of any portion of the Rents; (iv) no Lease
contains an option to purchase, right of first refusal to purchase, expansion
right, or any other similar provision; (v) to Borrower’s knowledge, there are no
defaults or events of default (and to Borrower’s knowledge, no events or
circumstances exist which with or without the giving of notice, the passage of
time or both may constitute a default or event of default) under any of the
Leases which have a Material Adverse Effect; and (vi) no residential Lease is
for a term of less than six (6) months or more than twelve (12) months; and
(d) no Person has any possessory interest in, or right to occupy, the Property
except under and pursuant to a Lease.

 

Section 4.19. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, Guarantor, and to Borrower’s knowledge, each Person
owning (other than through public stock ownership) a direct or indirect interest
in Borrower, Guarantor: (i) is not currently identified on the list of specially
designated nationals and blocked persons subject to financial sanctions that is
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
(currently is accessible through the internet website at
“http://www.treas.gov/ofac/t11sdn.pdf”.) or any other similar list maintained by
the U.S. Treasury Department, Office of Foreign Assets Control pursuant to any
Legal Requirements (or if such list does not exist, the similar list then being
maintained by the United States), including trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States; (ii) is not a Person subject to any trade restriction, trade embargo,
economic sanction, or other prohibition under federal law, including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder; and (iii) is not in violation of
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism and the Uniting and
Strengthening America by Providing Appropriate Tools Required in Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), with the result that (A) the
investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law, or (B) the Loan is in violation of law.

 

Section 4.20. Organizational Chart. The organizational chart attached hereto as
Exhibit A is true, complete and correct on and as of the date hereof. No Person
other than those Persons shown on Exhibit A (or other than through public stock
ownership) has any ownership interest in, or right of control, directly or
indirectly, in Borrower.

 

Section 4.21. Single-Purpose Entity. Borrower has been since its formation, and
will continue to be, a Single-Purpose Entity. All of the assumptions made in the
substantive non-consolidation opinion delivered to Lender by Borrower’s counsel
in connection with the closing of the Loan are true and correct in all respects.

 

Section 4.22. Management Agreement. The Management Agreement is in full force
and effect, and constitutes the entire agreement with respect to the management
of the Property between Manager and Borrower and has not been assigned or
encumbered (other than pursuant to the Mortgage), or modified, amended, or
supplemented. Neither Borrower, nor to Borrower’s

 

15



--------------------------------------------------------------------------------

knowledge Manager, is in default in the performance of the terms and provisions
of the Management Agreement.

 

Section 4.23. Solvency; Fraudulent Conveyance. Borrower (i) has not entered into
this Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. The fair saleable value
of Borrower’s assets is and will, immediately following the execution and
delivery of the Loan Documents, be greater than Borrower’s total liabilities
(including the maximum amounts of its subordinated, unliquidated, disputed, or
contingent liabilities or its debts as such debts become absolute and matured).
Borrower’s assets do not and will not, immediately following the execution and
delivery of the Loan Documents, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including, without limitation, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amount to be payable on or in respect of obligations of the
borrower).

 

Section 4.24. Margin Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by applicable Legal Requirements.

 

ARTICLE 5

COVENANTS

 

Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:

 

Section 5.1. Compliance with Legal Requirements; Impositions and Other Claims;
Contests.

 

(a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, Permits
and franchises necessary for the conduct of its business and comply in all
respects with all applicable Legal Requirements, Contracts, Permits, and private
covenants, conditions and restrictions that at any time apply to Borrower or the
Property. Borrower shall notify Lender promptly of any written notice or order
that Borrower receives from any Governmental Authority relating to Borrower’s
failure to comply with such applicable Legal Requirements.

 

(b) Except to the extent that Lender is obligated to pay Impositions and
insurance premiums from the Tax and Insurance Reserve Account pursuant to the
terms of Section 3.2, Borrower shall pay all Impositions and insurance premiums
with respect to itself and the Property in accordance with the terms hereof.
Borrower may, at its expense, after prior notice to Lender (except with respect
to property tax contests or appeals, for which prompt notice to Lender shall be
required), contest by appropriate proceedings conducted in good faith and with
due diligence, the validity or application of any Legal Requirements,
Imposition, or any

 

16



--------------------------------------------------------------------------------

claims of mechanics, materialmen, suppliers or vendors, and may withhold payment
of the same pending such proceedings if permitted by law, as long as (i) in the
case of any Impositions or claims of mechanics, materialmen, suppliers or
vendors, such proceedings (including any bonds posted in connection therewith)
shall suspend the collection thereof from the Property, (ii) neither the
Property nor any part thereof or interest therein will be sold, forfeited or
lost if Borrower pays the amount or satisfies the condition being contested, and
Borrower would have the opportunity to do so, in the event of Borrower’s failure
to prevail in such contest, (iii) Lender would not, by virtue of such permitted
contest, be exposed to any risk of civil or criminal liability, and neither the
Property nor any part thereof or any interest therein would be subject to the
imposition of any Lien for which Borrower has not furnished additional security
as provided in clause (iv) below, as a result of the failure to comply with any
Legal Requirement of such proceeding which would not be released if Borrower
pays the amount or satisfies the condition being contested, and Borrower would
have the opportunity to do so, in the event of Borrower’s failure to prevail in
the contest, and (iv) Borrower shall have furnished to Lender or the applicable
court additional security in respect of the claim being contested or the loss or
damage that may result from Borrower’s failure to prevail in such contest in
such amount as may be sufficient under applicable law to permit the release of
any applicable lien, lien right or enforcement proceeding (as to amounts
furnished pursuant to statute), or in an amount equal to 125% of the amount of
such claim, if Borrower elects to deposit such amount with Lender instead of the
applicable court.

 

Section 5.2. Maintenance; Waste; Alterations. Borrower shall at all times keep
the Property in good repair, working order and condition, except for reasonable
wear and use. Borrower shall not permit the Improvements, Equipment or Inventory
to be removed or demolished or otherwise altered (provided, however, that
Borrower may remove, demolish or alter worn out or obsolete Improvements,
Equipment and Inventory that are promptly replaced with Improvements, Equipment
or Inventory, as applicable, of equivalent value and functionality, unless
Borrower reasonably determines that such replacement is not necessary for the
operation of the Property and would not have a Material Adverse Effect).
Borrower may not, without Lender’s approval, perform alterations to the
Improvements and Equipment which (a) exceed $500,000 (not including (i) tenant
improvement work performed pursuant to the terms of any Lease executed on or
prior to the date hereof, or pursuant to the terms of any Lease executed after
the date hereof if such Lease was approved by Lender (or if such approval was
not required), (ii) alterations performed in connection with a Restoration, and
(iii) work performed pursuant to Section 5.6), or (b) are not in the ordinary
course of Borrower’s business (such alterations, “Material Alterations”).
Borrower shall not perform any Material Alteration unless approved in writing by
Lender in Lender’s reasonable discretion. Borrower shall reimburse Lender for
all actual costs and expenses incurred by Lender, including the fees charged by
any professional engaged by Lender in connection with any such Material
Alteration. With respect to any Material Alteration, as a condition to Lender’s
approval, Lender may, at its option, require Borrower to deliver to Lender
security for payment of the cost of such Material Alteration in an amount equal
to one hundred twenty five percent (125%) of the cost of such Material
Alteration, as estimated by Lender. Notwithstanding anything contained in this
Section 5.2 Borrower may, without Lender’s approval, perform non-structural
alterations to the Improvements and Equipment which do not exceed $10,000,000
(the “Proposed Work”) provided that all of the following conditions are met:
(1) no Event of Default has occurred and is continuing; (2) no Cash Management
Period exists; (3) Borrower either (x) funds a reserve held by Lender in an

 

17



--------------------------------------------------------------------------------

amount equal to 125% of the cost of the Proposed Work, as reasonably determined
by Lender or (y) purchases payment and performance bond (with an obligor other
than Borrower) in an amount equal to 125% of the cost of the Proposed Work, as
reasonably determined by Lender and otherwise satisfactory to Lender in its
reasonable discretion; and (4) the Proposed Work does not interfere with
Borrower’s cash flow.

 

Section 5.3. Access to Property and Records. Borrower shall permit agents,
representatives and employees of Lender (at Lender’s cost and expense if no
Event of Default has occurred and is continuing), to inspect (a) the Property or
any part thereof, and (b) such books, records and accounts of Borrower and to
make such copies or extracts thereof as Lender shall desire, in each case at
such reasonable times as may be requested by Lender upon reasonable advance
notice, subject to the rights of tenants under Leases, and subject to Borrower’s
obligation to comply with any confidentiality provisions set forth in such
Leases (or in such other agreements with such tenants provided to Lender).

 

Section 5.4. Management of Property. The Property will be managed at all times
by the Manager pursuant to the Management Agreement unless terminated as
provided in the Loan Documents. Borrower shall diligently perform all terms and
covenants of the Management Agreement to be performed by Borrower. Borrower
shall not (a) surrender, terminate, cancel, or materially modify the Management
Agreement, (b) enter into any other agreement relating to the management or
operation of the Property with Manager or any other Person, (c) consent to the
assignment by Manager of its interest under the Management Agreement or
(d) waive or release any of its rights and remedies under the Management
Agreement, in each case, without the consent of Lender, which consent shall not
be unreasonably withheld or delayed. If at any time Lender consents to the
appointment of a new manager, such new manager and Borrower shall, as a
condition to Lender’s consent, execute a subordination of management agreement
in form and substance reasonably satisfactory to Lender. Notwithstanding the
foregoing, Borrower may from time to time appoint a successor manager to manage
the Property, subject to Lender’s prior written approval, which approval shall
not be unreasonably withheld; provided, however, Lender’s consent shall not be
required with respect to such replacement manager if (1) Borrower performs all
leasing and asset management functions at the Property, (2) the replacement
manager is a reputable and experienced property manager, and (3) a Rating Agency
Confirmation with respect to such new manager and management agreement has been
obtained. Notwithstanding the foregoing, in the event that Borrower Transfers
the Property or Control to any entity that is not an Affiliate of Guarantor,
Lender shall have the right to approve any replacement property manager and any
replacement property management agreement entered into in connection therewith
which approval shall not be unreasonably withheld.

 

Section 5.5. Financial and Other Reporting.

 

(a) Borrower shall keep and maintain or shall cause to be kept and maintained,
on a Fiscal Year basis, in accordance with GAAP, books, records and accounts
reflecting in reasonable detail all of the financial affairs of Borrower and all
items of income and expense in connection with the operation of the Property.

 

(b) Borrower shall furnish to Lender (i) annually within one hundred twenty
(120) days following the end of each Fiscal Year, (ii) within fifty (50) days
following the end of

 

18



--------------------------------------------------------------------------------

(A) each calendar month prior to the occurrence of a Secondary Market
Transaction, if requested by Lender, and (B) each calendar quarter after the
occurrence of a Secondary Market Transaction, a true, complete, correct and
accurate copy of Borrower’s unaudited financial statement for such period,
including a statement of operations (profit and loss), a statement of cash
flows, a calculation of net operating income, a balance sheet, an aged accounts
receivable report and such other information or reports as shall be requested by
Lender. In addition, Borrower shall furnish to Lender annually within one
hundred and twenty (120) days following the end of each Fiscal Year, a true,
complete, correct and accurate copy of Borrower’s certified financial statement
for such period audited by an accounting firm acceptable to Lender in Lender’s
reasonable discretion, including a statement of operations (profit and loss), a
statement of cash flows, a calculation of net operating income, a balance sheet,
an aged accounts receivable report, Borrower’s federal tax returns (provided
that delivery of federal tax returns may be delayed to the extent of any
extension received for the filing of such return) and such other information or
reports as shall be reasonably requested by Lender; provided, however, that
during any period of time when the REIT Condition is satisfied, Borrower shall,
in lieu of the financial reporting requirements otherwise required by this
sentence, furnish to Lender annually within one hundred twenty (120) days
following the end of each Fiscal Year, a true, complete, correct and accurate
copy of Borrower’s certified (but need not be audited) statement of operations
(profit and loss), balance sheet, and federal tax returns (provided that
delivery of federal tax returns may be delayed to the extent of any extension
received for the filing of such return); and (iii) within fifty (50) days
following the end of each calendar month, a calculation of Net Operating Income.

 

(c) Borrower shall furnish to Lender, within fifty (50) days following the end
of (i) each calendar month prior to the occurrence of a Secondary Market
Transaction, if requested by Lender, and (ii) each calendar quarter after the
occurrence of a Secondary Market Transaction, a true, complete, correct and
accurate rent roll and occupancy report for such period.

 

(d) Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened involving Borrower which is
reasonably likely to have a Material Adverse Effect.

 

(e) Borrower shall furnish to Lender, within ten (10) Business Days after
request, such further information with respect to Borrower and the operation of
the Property as may be reasonably requested by Lender including all business
plans prepared for Borrower and for the operation of the Property.

 

All financial statements and other documents to be delivered pursuant to this
Agreement shall (A) be in form as previously provided to Lender (or comparable
form), (B) be prepared in accordance with GAAP, and (C) be certified by Borrower
as being true, correct, complete and accurate in all material respects and
fairly reflecting the results of operations and financial condition of Borrower
for the relevant period, as applicable; subject, however, in the case of interim
statements, to year-end adjustments.

 

Section 5.6. Deferred Maintenance and Environmental Remediation. Borrower shall
perform the deferred maintenance work and environmental remediation to the
Property

 

19



--------------------------------------------------------------------------------

itemized on Exhibit B hereto within the time periods set forth on said Exhibit
B, subject to acts of God or other circumstances beyond the control of Borrower
and its Affiliates.

 

Section 5.7. Leases.

 

(a) Borrower shall (i) observe and perform all of the material obligations
imposed upon the lessor under the Leases; (ii) promptly send copies to Lender of
all notices of default that Borrower shall send or receive under any Material
Lease; (iii) promptly notify Lender of any tenant under a Material Lease at the
Property which has vacated, or has given Borrower written notice of its
intention to vacate, the premises (or any portion thereof) leased to such tenant
pursuant to the applicable Material Lease; (iv) enforce the material terms,
covenants and conditions in the Leases to be observed by tenants in accordance
with commercially reasonable practices for properties similar to the Property;
and (v) obtain the prior written approval of Lender, which approval shall not be
unreasonably withheld, conditioned or delayed, for any Lease of the Property,
material amendment thereto, assignment thereof, or subletting thereunder
executed after the date hereof (unless approval for such assignment or
subletting is not required pursuant to the express terms of such Lease) but such
approval shall only be required for a “Material Lease,” defined herein as either
(x) a lease executed after the date hereof where the base Rent payable
thereunder exceeds $500,000 per annum, or (y) the Leases identified on Schedule
5.7 hereof, but approval with respect to such Leases identified on Schedule 5.7
shall be required only for any amendment, assignment or subletting of such
Leases identified on Schedule 5.7 which would result in a reduction in Rent,
reduction in term or reduction in space. Lender’s failure to respond to a
request from Borrower for approval within ten (10) Business Days of the latter
of (i) such receipt of such request and (ii) receipt of all information
reasonably requested by Lender within five (5) Business Days after Lender’s
receipt of Borrower’s request for approval, shall be deemed Lender’s approval,
provided that Borrower delivers to Lender a writing marked in bold lettering
with the following: “LENDER’S RESPONSE IS REQUIRED WITHIN 10 BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the writing must be marked
“PRIORITY” in bold letters.

 

(b) Borrower may enter into any Lease, other than a Material Lease, after the
date hereof, without the prior written consent of Lender provided that such
Lease (i) is an arms-length transaction with a tenant that is not an Affiliate
of Borrower, (ii) is entered into in the ordinary course of business, and
(iii) is subordinate to the Mortgage and the tenant thereunder agrees to attorn
to Lender, subject to receipt from Lender of a reasonable and customary
subordination, non-disturbance, and attornment agreement. All proposed Leases
that do not satisfy the requirements set forth in this Section 5.7 require
Lender’s prior written approval at Borrower’s expense (including reasonable
legal fees and expenses). Borrower shall promptly deliver to Lender a copy of
each Lease (other than a residential lease) entered into after the Closing Date,
together with written certification from Borrower confirming that (y) the copy
delivered is a true, complete and correct copy of such Lease and (z) Borrower
has satisfied all conditions of this Section 5.7.

 

(c) Borrower shall not (i) make any assignment or pledge of any Lease or Rents
to anyone other than Lender until the Indebtedness is paid in full, (ii) collect
any Rents

 

20



--------------------------------------------------------------------------------

under the Leases more than one (1) month (or three (3) months during any period
of time when the REIT Condition is satisfied) in advance (except that Borrower
may collect in advance such security deposits as are permitted pursuant to
applicable Legal Requirements and are commercially reasonable in the prevailing
market); (iii) enter into, amend in any material respect or terminate any
Material Lease (provided, however, that Borrower may terminate any such Material
Lease if the lessee thereunder is in material monetary default of such Material
Lease); or (iv) execute or grant any modification of any Lease which in the
aggregate might have a Material Adverse Effect.

 

(d) Intentionally Omitted.

 

(e) Intentionally Deleted.

 

Section 5.8. Place of Business; State of Organization. Borrower shall not change
its (a) chief executive office or its principal place of business or place where
its books and records are kept, or (b) the jurisdiction in which it is
organized, in each case without giving Lender at least thirty (30) days’ prior
written notice thereof and promptly providing Lender such information as Lender
may reasonably request in connection therewith.

 

Section 5.9. Zoning; Joint Assessment. Borrower shall not materially change the
Property’s use or initiate, join in or consent to any (a) change in any private
restrictive covenant, zoning ordinance or other public or private restrictions
limiting or defining the Property’s uses or any part thereof (including filing a
declaration of condominium, map or any other document having the effect of
subjecting the Property to the condominium or cooperative form of ownership),
except those necessary in connection with the uses permitted pursuant to this
Agreement, or (b) joint assessment of the Property with any other real or
personal property.

 

Section 5.10. Post Closing Obligations. Borrower shall within 10 Business Days
of the date hereof: (1) provide Lender with a new property management agreement
on terms substantially identical to the Management Agreement (as defined in the
Manager’s Consent and Subordination of Management Agreement) except that such
property management agreement shall be modified to reflect a management
arrangement that relates to only the Property; (2) enter into a collection
account agreement on terms acceptable to Lender and simultaneously deliver the
tenant direction letters pursuant to the terms of the Cash Collateral Account
Agreement; and (3) have used commercially reasonable efforts to cause XO
Communications Services, Inc. to deliver a subordination, non-disturbance and
attornment agreement reasonably acceptable to Lender.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

TRANSFERS AND CHANGE OF BUSINESS

 

Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:

 

Section 6.1. Transfer. Borrower will not allow any Transfer to occur other than
the following Transfers (in each case provided that no Event of Default then
exists) (each, a “Permitted Transfer”):

 

(a) Permitted Encumbrances;

 

(b) Leases which are not Material Leases, and Material Leases which have been
approved by Lender in accordance with Section 5.7;

 

(c) Transfers of direct or indirect Equity Interests in Borrower which in the
aggregate during the term of the Loan (i) do not exceed forty-nine percent
(49%) of the total direct or indirect legal or beneficial ownership interests in
Borrower, (ii) do not result in any shareholder’s, partner’s, member’s or other
Person’s interest in Borrower exceeding forty-nine percent (49%) of the total
direct or indirect legal or beneficial ownership interests in Borrower and
(iii) do not result in a material change in Control of Borrower (provided that a
change in the members of the board of directors shall not, by itself, be
considered a material change in Control) provided however that any Transfer
which results in Digital Realty Trust, Inc. owning more than forty-nine percent
(49%) of the total direct or indirect legal or beneficial ownership interest in
Borrower shall be deemed a Permitted Transfer if Borrower notifies Lender of
such Transfer at the time of such transfer and if required by Lender, Borrower
provides to Lender a new nonconsolidation opinion reasonably acceptable to
Lender and the Rating Agencies;

 

(d) Transfers of (i) more than forty-nine percent (49%) of the total direct or
indirect Equity Interests in Borrower, or any indirect or direct Equity Interest
that results in a change of Control of the Borrower, or (ii) all or
substantially all of the Property, in each case to another party (the
“Transferee”); provided, that with respect to Transfers described in clause
(ii), Borrower shall pay to Lender a transfer fee in the amount of one eighth of
one percent (.125%) of the Principal Indebtedness for the first such Transfer,
and Borrower shall pay to Lender a transfer fee in the amount of one quarter of
one percent (.25%) of the Principal Indebtedness for the second such Transfer
and each subsequent Transfer thereafter (provided that the transfer fee shall be
waived in connection with (x) a one time Transfer of the Property to, and the
assumption of the Loan by, an affiliate of Guarantor, and (y) any transfer
requested by Lender in connection with a Secondary Market Transaction or
otherwise); further provided, that with respect to Transfers described in each
of clauses (i) and (ii), (A) the identity, experience, financial condition,
creditworthiness, single purpose nature and bankruptcy remoteness of the
Borrower, Transferee, and the replacement guarantors and indemnitors shall be
reasonably satisfactory to Lender, (unless the Transferee is a Permitted
Transferee, in which case the identity, experience, financial condition
creditworthiness of Transferee need not be acceptable to Lender), (B) Borrower,
Transferee, Guarantor and/or the replacement guarantors and indemnitors, as
applicable, shall execute and deliver any and all documentation as may be
reasonably required by Lender or required by the Rating Agencies, as the case
may be, in form and substance reasonably satisfactory to Lender or satisfactory
to the Rating Agencies, as the case may be, in Lender’s reasonable discretion or
the Rating Agencies’ discretion, as applicable (including assumption documents),
(C) counsel to Transferee and the replacement guarantors and indemnitors shall
deliver to Lender and the Rating Agencies opinion letters relating to such
transfer (including tax and bankruptcy opinions) in form and substance
reasonably satisfactory to Lender and satisfactory to the Rating Agencies in
Lender’s reasonable discretion and the Rating Agencies’ discretion, (D) if the
Property is transferred, Borrower shall deliver (or cause to be delivered) to
Lender, an endorsement to Lender’s title insurance policy (or in Borrower’s sole
discretion, a new Lender’s title insurance policy) relating to the change in the
identity of the vestee and the execution and delivery of the transfer
documentation in form and substance

 

22



--------------------------------------------------------------------------------

reasonably acceptable to Lender, (E) Borrower pays all reasonable expenses
incurred by Lender in connection with such Transfer, including Lender’s
reasonable attorneys fees and expenses, all recording fees, and all fees payable
to the applicable title company for the delivery to Lender of the endorsement
referred to in clause (D) above (provided that expenses payable by Borrower in
connection with a Transfer pursuant to clause (ii) of this Section 6.1(d) shall
not exceed $75,000 for any one Transfer), and (F) if required by Lender, after a
Secondary Market Transaction, Lender shall have received a Rating Agency
Confirmation with respect to such Transfer;

 

(e) Transfers (excluding pledges) of direct or indirect partnership interests in
Digital Realty Trust L.P. provided that (i) Borrower shall pay all reasonable
out-of-pocket costs and expenses of Lender in connection with such transfer,
(ii) Lender shall have received such documents, certificates and legal opinions
as it may reasonably request, (iii) after such Transfer, Borrower shall maintain
its status as a single purpose, bankruptcy remote entity under criteria
established herein, (iv) if after giving effect to such Transfer and all prior
transfers, more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in Borrower are owned by any Person and its Affiliates that
owned less than a forty-nine percent (49%) direct or indirect interest in
Borrower as of the Closing Date, Lender shall receive a non-consolidation
opinion reasonably acceptable to Lender and acceptable to the Rating Agencies
and (v) following such Transfer (x) Digital Realty Trust L.P. owns directly or
indirectly one hundred percent (100%) of the interests in Borrower and Controls
Borrower, and (1) Digital Realty Trust Inc. is the general partner of Digital
Realty Trust L.P., owns at least 20% of the interests in Digital Realty Trust
L.P. and Controls Digital Realty Trust L.P. which Controls Borrower, (2) a
Permitted Transferee (except for a Permitted Transferee as defined in
clause (vii) thereof) is the general partner of Digital Realty Trust L.P., such
Permitted Transferee owns directly or indirectly fifty-one percent (51%) or more
of the interests in Digital Realty Trust L.P., and such Permitted Transferee
Controls Borrower, or (3) another Person (A) relating to which Lender has
approved in its reasonable discretion and, if a Secondary Market Transaction has
occurred, has received a Rating Agency Confirmation, and (B) is the general
partner of Digital Realty Trust L.P., owns directly or indirectly fifty-one
percent (51%) or more of the interests in Digital Realty Trust L.P., and
Controls Digital Realty Trust L.P., and Borrower;

 

(f) Transfers of limited partnership interests in Digital Realty Trust L.P. by
Global Innovation Partners LLC to its members in proportion to the ownership
held by such members at the time of such transfers;

 

(g) Transfers of a direct or indirect legal or beneficial ownership interest in
Borrower that occurs by devise or bequest or by operation of law upon the death
of a natural person that was the holder of such interest to a member of the
immediate family of such interest holder or a trust or family conservatorship
established for the benefit of such immediate family member, provided that
(i) Manager continues to be responsible for the management of the Property, and
such transfer shall not result in a change of the day to day operations of the
Property, (ii) Borrower shall give Lender notice of such transfer together with
copies of all instruments effecting such transfer not less than twenty
(20) Business Days after the date of such transfer, and (iii) if such transfer
would result in a change of Control of Borrower, Borrower shall have
(A) obtained Lender’s consent to such transfer within thirty (30) days after
such transfer, which consent shall not be unreasonably withheld, and (B) if
required by Lender, if such Transfer occurs after a Secondary Market
Transaction, Borrower, at Borrower’s sole cost and

 

23



--------------------------------------------------------------------------------

expense, within thirty (30) days after such transfer, delivered (or cause to be
delivered) to Lender a Rating Agency Confirmation with respect to such Transfer
and such opinion letters (including tax and bankruptcy opinions) in form and
substance satisfactory to Lender and the Rating Agencies in their discretion,
respectively, and (C) reimbursed Lender for all expenses incurred by Lender in
connection with such Transfer;

 

(h) Inter vivos or testamentary Transfers of all or any portion of the direct or
indirect Equity Interest in Borrower to (i) one or more immediate family members
of the current holders of such Equity Interests (a “Current Owner”), or (ii) a
trust or other entity in which all of the beneficial interest is held by a
Current Owner or one or more immediate family members of a Current Owner;
provided, that in each case (A) such Transfers is made in connection with a
Current Owner’s bona fide, good faith estate planning, (B) no material change in
Control of Borrower (provided that a change in the members of the board of
directors shall not, by itself, be considered a material change in Control)
results therefrom unless the provisions of Section 6.1(e) have been satisfied,
and (C) no such Transfer has an adverse effect on the bankruptcy remote status
of Borrower under the requirements of any Rating Agency. As used herein,
“immediate family members” shall mean the spouse, children and grandchildren and
any lineal descendants; and

 

(i) Transfers of direct or indirect Equity Interests among the holders thereof
as of the date hereof provided no such Transfer results in a material change in
Control of Borrower (provided that a change in the members of the board of
directors shall not, by itself, be considered a material change in Control).

 

Section 6.2. Other Indebtedness. Borrower shall not incur, create, assume, allow
to exist, become or be liable in any manner with respect to any other
indebtedness or monetary obligations, except for the Indebtedness and Permitted
Trade Payables.

 

Section 6.3. Change In Business. Borrower shall not cease to be a Single-Purpose
Entity. Borrower shall not modify, amend, restate or replace its organizational
documents in any material manner without the prior written consent of Lender,
which consent shall not be unreasonably withheld.

 

ARTICLE 7

INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION

 

Section 7.1. Types of Insurance. At all times during the term of the Loan,
Borrower shall maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, the following policies of insurance:

 

(a) Insurance with respect to the Improvements, Equipment and Inventory against
any peril included within the classification “All Risks of Physical Loss” with
extended coverage in amounts at all times sufficient to prevent Borrower from
becoming a co-insurer within the terms of the applicable policies, but in any
event such insurance shall be maintained in an amount equal to the full
insurable value of the Improvements, Equipment and Inventory located on the
Property. The policy referred to in this Section 7.1(a) shall contain a
replacement cost endorsement and a waiver of depreciation. As used herein, “full
insurable value” means the

 

24



--------------------------------------------------------------------------------

greater of (i) actual replacement cost of the Improvements, Equipment and
Inventory (without taking into account any depreciation), determined annually by
an insurer or by Borrower or, at the request of Lender, by an insurance broker
(subject to Lender’s reasonable approval) and (ii) the outstanding Loan Amount.
In all cases where any of the Improvements or the use of the Property shall at
any time constitute legal non-conforming structures or uses under applicable
Legal Requirements, the policy referred to in this Section 7.1(a) must include
“Ordinance and Law Coverage,” with “Time Element,” “Loss to the Undamaged
Portion of the Building,” “Demolition Cost” and “Increased Cost of Construction”
endorsements, in the amount of coverage required by Lender;

 

(b) Comprehensive general liability insurance, including contractual injury,
bodily injury, broad form death and property damage liability against any and
all claims, including all legal liability to the extent insurable imposed upon
Borrower and all court costs and attorneys’ fees and expenses, arising out of or
connected with the possession, use, leasing, operation, maintenance or condition
of the Property with a combined limit of not less than $2,000,000 in the
aggregate and $1,000,000 per occurrence, plus $10,000,000 umbrella coverage,
plus motor vehicle liability coverage for all owned and non-owned vehicles
(including, without limitation, rented and leased vehicles) containing minimum
limits per occurrence, including umbrella coverage, of $1,000,000.

 

(c) Statutory workers’ compensation insurance;

 

(d) Business income insurance (A) with loss payable to Lender; (B) covering all
risks required to be covered by the insurance provided for in subsection
(a) above for a period commencing at the time of loss for such length of time as
it takes to repair or replace with the exercise of due diligence and dispatch;
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount to one hundred percent (100%) of the projected
gross income from the Property for a period from the date of loss to a date
(assuming total destruction) which is twelve (12) months from the date that the
Property is repaired or replaced and operations are resumed. The amount of such
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate of the
gross income from the Property for the succeeding twelve (12) month period. All
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to the obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in the Note and the other Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;

 

(e) If all or any portion of the Property is located within a federally
designated flood hazard zone, flood insurance in an amount equal to the lesser
of (i) the full insurable value

 

25



--------------------------------------------------------------------------------

of the Property, (ii) the original Principal Indebtedness, and (iii) the maximum
allowed under the related federal flood insurance program;

 

(f) If an engineering report (such engineering report to be delivered at
Borrower’s expense by an engineer reasonably acceptable to Lender) indicates
that the maximum probable loss (“PML”) to the Property equals or exceeds twenty
percent (20%) of the replacement cost of the Property, earthquake insurance in
an amount equal to the PML percentage multiplied by the replacement cost of the
Property and in form and substance satisfactory to Lender in its reasonable
discretion.

 

(g) Insurance against loss or damage from (i) leakage of sprinkler systems and
(ii) explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Property, in such amounts as
Lender may from time to time reasonably require and which are customarily
required by institutional lenders with respect to similar properties similarly
situated;

 

(h) The insurance required under clauses (a) and (d) above shall cover perils of
terrorism and acts of terrorism and Borrower shall maintain commercial property
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under clauses (a) and
(d) above at all times during the term of the Loan. Notwithstanding the
foregoing, if the Terrorism Risk Insurance Act of 2002 is not in effect at any
relevant time, Borrower shall only be required to obtain the amount of terrorism
coverage that can be obtained at a price equal to two hundred percent (200%) of
the aggregate insurance premium payable with respect to all the insurance
coverage under Section 7.1 for the prior policy year. Notwithstanding the
foregoing, for so long as the Terrorism Risk Insurance Act of 2002 is in effect
(including any extensions), Lender shall accept terrorism insurance which covers
against “covered acts” as defined therein;

 

(i) During any period of Restoration, builder’s “all risk” insurance in an
amount equal to not less than the full insurable value of the Property against
such risks (including fire and extended coverage and collapse of the
Improvements to agreed limits) as Lender may request, in form and substance
acceptable to Lender; and

 

(j) Such other insurance with respect to the Improvements, Equipment and
Inventory located on the Property against loss or damage as requested by Lender
(including liquor/dramshop, mold, fungus, hurricane, windstorm and earthquake
insurance) provided such insurance is of the kind for risks from time to time
customarily insured against and in such amounts as are generally required by
institutional lenders for properties comparable to the Property.

 

Section 7.2. Insurance Company. Borrower will maintain the insurance coverage
described in Section 7.1 with financially sound and responsible insurance
companies authorized to do business in the state in which the Property is
located and having a claims paying ability rating of “AA” or better by S&P and
Fitch and an insurance financial strength rating of “Aa2” by Moody’s; provided,
however, that Factory Mutual shall be an acceptable insurance company hereunder
provided its claims paying ability rating does not fall below “BBB” or better by
S&P and “AA-” by Fitch. If a Secondary Market Transaction occurs, if the
insurance company

 

26



--------------------------------------------------------------------------------

complies with the aforesaid S&P required rating (and S&P is a Rating Agency) and
the other Rating Agencies do not rate the insurance company, such insurance
company shall be deemed acceptable with respect to such Rating Agency not rating
such insurance company. Notwithstanding the foregoing, Borrower shall be
permitted to maintain the insurance coverage with insurance companies which do
not meet the foregoing requirements (an “Otherwise Rated Insurer”), provided
Borrower obtains a “cut-through” endorsement (that is, an endorsement which
permits recovery against the provider of such endorsement) with respect to any
Otherwise Rated Insurer from an insurance company which meets the claims paying
ability ratings required above. Moreover, if Borrower desires to maintain
insurance required hereunder from an insurance company which does not meet the
claims paying ability ratings set forth herein but the parent of such insurance
company, which owns at least fifty-one percent (51%) of such insurance company,
maintains such ratings, Borrower may use such insurance companies if approved by
the Rating Agencies (such approval may be conditioned on items required by the
Rating Agencies including a requirement that the parent guarantee the
obligations of such insurance company).

 

Section 7.3. Blanket Policy. The insurance coverage required under Section 7.1
may be effected under a blanket policy or policies covering the Property and
other property and assets not constituting a part of the Property; provided that
any such blanket policy shall provide coverage in an amount and scope which is
at least equal to what would be provided if the required coverage was purchased
on an individual basis and which shall in any case comply in all other respects
with the requirements of this Article 7.

 

Section 7.4. General Insurance Requirements.

 

(a) Borrower agrees that all insurance policies shall: (i) be in such form and
with such endorsements and in such amounts as may be satisfactory to Lender;
(ii) name Lender as an additional insured/loss payee and provide that all
Insurance Proceeds be payable to Lender; (iii) contain a “Non Contributory
Standard Lender Clause” and a Lender’s Loss Payable Endorsement or their
equivalents naming Lender as the person to whom all payments shall be paid and a
provision that payment of Insurance Proceeds in excess of the Restoration
Proceeds Threshold shall be made by a check payable only to Lender; (iv) contain
a waiver of subrogation endorsement as to Lender and its successors and assigns
providing that no policy shall be impaired or invalidated by virtue of any act,
failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Borrower, Lender or any other named
insured, additional insured or loss payee; (v) contain an endorsement indicating
that neither Lender nor Borrower shall be or be deemed to be a co-insurer with
respect to any risk insured by such policies and shall provide for an aggregate
deductible per loss for all policies not in excess of $30,000.00; (vi) contain a
provision that such policies shall not be canceled or amended in any adverse
manner, including any amendment reducing the scope or limits of coverage,
without at least thirty (30) days prior notice to Lender in each instance; and
(vii) with respect to commercial general liability, provide for claims to be
made on an occurrence basis.

 

(b) In the event of foreclosure of the lien of the Mortgage or other transfer of
title or assignment of the Property in extinguishment, in whole or in part, of
the Indebtedness, all right, title and interest of Borrower in and to all
policies of casualty insurance (or in the case of a blanket policy, the rights
under such policy which relate to the Property) covering all or any part

 

27



--------------------------------------------------------------------------------

of the Property shall inure to the benefit of and pass to the successors in
interest to Lender or the purchaser or grantee of the Property or any part
thereof.

 

Section 7.5. Certificates of Insurance and Delivery of Policies. Upon Lender’s
request, certified copies of all insurance policies required pursuant to this
Article 7 shall be promptly delivered to Lender except for blanket policies as
to which certificates of same only need to be provided. Certificates of
insurance with respect to all renewal and replacement policies shall be
delivered to Lender not less than ten (10) days prior to the expiration date of
any of the insurance policies required to be maintained hereunder which
certificates shall bear notations evidencing payment of applicable premiums and
certified copies of such insurance policies shall be delivered to Lender
promptly after Borrower’s receipt thereof. If Borrower fails to maintain and
deliver to Lender the certificates of insurance required by this Agreement,
Lender may, at its option, after notice to Borrower, procure such insurance, and
Borrower shall reimburse Lender for the amount of all premiums paid by Lender
thereon promptly, after demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment, and such sum shall
be a part of the Indebtedness secured by the Loan Documents. Lender shall not by
the fact of approving, disapproving, accepting, preventing, obtaining or failing
to obtain any insurance, incur any liability for or with respect to the amount
of insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or the carriers’ or Borrower’s payment or
defense of lawsuits, and Borrower hereby expressly assumes full responsibility
therefor and all liability, if any, with respect thereto. Borrower represents
that no claims with respect to the Property have been made under any of such
insurance policies, and to Borrower’s knowledge, no party, including Borrower,
has done, by act or omission, anything which would impair the coverage of any of
such insurance policies.

 

Section 7.6. Restoration Proceeds.

 

(a) Any and all awards, compensation, reimbursement, damages, proceeds,
settlements, and other payments or relief (in all cases, to the extent relating
to the Property) paid or to be paid, together with all rights and causes of
action relating to or arising from, (i) any insurance policy maintained by or on
behalf of Borrower relating to the Property following any damage, destruction,
casualty or loss to all or any portion of the Property (a “Casualty”, and such
proceeds, “Insurance Proceeds”) or (ii) any temporary or permanent taking or
voluntary conveyance of all or part of the Property, or any interest therein or
right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority whether or not the same shall have actually been commenced (a
“Taking”, and such proceeds, “Condemnation Proceeds”, and together with
Insurance Proceeds, collectively, “Restoration Proceeds”) are hereby assigned to
Lender as additional collateral security hereunder subject to the Lien of the
Mortgage, to be applied in accordance with this Article 7. Lender shall be
entitled to receive and collect all Restoration Proceeds, and Borrower shall
instruct and cause the issuer of each policy of insurance described herein and
any applicable Governmental Authority to deliver to Lender all Restoration
Proceeds. Borrower shall execute such further assignments of the Restoration
Proceeds as Lender may from time to time reasonably require. Notwithstanding the
foregoing, if the Restoration Proceeds, less the amount of Lender’s costs and
expenses (including attorneys’ fees and costs) incurred in collecting the same
(the “Net Restoration Proceeds”), are $1,000,000 or less (the “Restoration
Proceeds Threshold”), provided no Event of Default then exists, Lender shall
make

 

28



--------------------------------------------------------------------------------

such Net Restoration Proceeds available to Borrower. All Insurance Proceeds
received by Borrower or Lender in respect of business interruption coverage, and
all Condemnation Proceeds received with respect to a temporary Taking available
to Borrower, shall be deposited in a segregated escrow account with Lender or
its servicer, as applicable, and Lender shall estimate the number of months
required for Borrower to restore the damage caused such Casualty or replace cash
flow interrupted by such temporary Taking, as applicable, and shall divide the
aggregate proceeds by such number of months, and, provided no Event of Default
then exists, shall disburse a monthly installment thereof to Borrower each such
month. Subject to Lender’s rights under Section 7.7, provided no Event of
Default has occurred and is continuing and the Restoration has been completed in
accordance with this Agreement, any Net Restoration Proceeds available to
Borrower for Restoration, to the extent not used by Borrower in connection with,
or to the extent they exceed the cost of such Restoration and any costs incurred
by Lender, shall be paid to Borrower.

 

(b) Lender shall be entitled at its option to participate in any compromise,
adjustment or settlement in connection with (i) any insurance policy claims
relating to any Casualty, and (ii) any Taking in an amount in controversy, in
either case, in excess of the Restoration Proceeds Threshold, and Borrower shall
within ten (10) Business Days after request therefor reimburse Lender for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such participation.
Borrower shall not make any compromise, adjustment or settlement in connection
with any such claim in excess of the Restoration Proceeds Threshold or if an
Event of Default then exists without the prior written approval of Lender, which
shall not be unreasonably withheld. Borrower shall not make any compromise,
adjustment or settlement in connection with any claim unless same is
commercially reasonable.

 

(c) If and to the extent Restoration Proceeds are not required pursuant to this
Section 7.6 nor Section 7.7 below to be made available to Borrower to be used
for the Restoration of the Improvements, Equipment and Inventory affected by the
Casualty or Taking, as applicable, pursuant to this Agreement, Lender shall be
entitled, without Borrower’s consent, to apply such Restoration Proceeds or the
balance thereof, at Lender’s option either (i) to the full or partial payment or
prepayment of the Indebtedness in accordance with Section 5(b) of the Note;
provided that such payment or prepayment shall be without the payment of the
Yield Maintenance Premium, unless an Event of Default has occurred and is then
continuing, in which event, Borrower shall pay to Lender an amount equal to the
Yield Maintenance Premium, if any, that may be required with respect to the
amount of Insurance Proceeds or Condemnation Proceeds applied to the
Indebtedness, or (ii) to the Restoration of all or any part of such
Improvements, Equipment and Inventory affected by the Casualty or Taking, as
applicable.

 

Section 7.7. Restoration. Borrower shall restore and repair the Improvements and
Equipment or any part thereof now or hereafter damaged or destroyed by any
Casualty or affected by any Taking; provided, however, that if the Casualty is
not insured against or insurable, Borrower shall so restore and repair even
though no Insurance Proceeds are received. Notwithstanding anything to the
contrary set forth in Section 7.6, Lender agrees that Lender shall make the Net
Restoration Proceeds (other than business interruption insurance proceeds, which
shall be held and disbursed as provided in Section 7.6) available to Borrower
for Borrower’s restoration and repair of the Improvements, Equipment and
Inventory affected by the Casualty or

 

29



--------------------------------------------------------------------------------

Taking (a “Restoration”), as applicable, on the following terms and subject to
Borrower’s satisfaction of the following conditions; provided, that Lender shall
have the right to waive any of the following conditions in its discretion:

 

(a) At the time of such Casualty or Taking, as applicable, and at the time of
the disbursement of Restoration Proceeds to Borrower there shall exist no Event
of Default;

 

(b) The Improvements, Equipment and Inventory affected by the Casualty or
Taking, as applicable, shall be capable of being restored (including
replacements) to substantially the same condition, utility, quality and
character, as existed immediately prior to such Casualty or Taking,
as applicable, in all material respects with a fair market value and projected
cash flow of the Property equal to or greater than prior to such Casualty or
Taking, as applicable (provided that with respect to a Taking, the
post-Restoration fair market value shall only be required to be sufficient to
satisfy a loan-to-value ratio of 70%, as determined by Lender);

 

(c) Borrower shall demonstrate to Lender’s reasonable satisfaction Borrower’s
ability to pay the Indebtedness coming due during such repair or restoration
period (after taking into account proceeds from business interruption insurance
carried by Borrower);

 

(d) (i) in the event of a Casualty, the Casualty resulted in an actual or
constructive loss of less than fifty percent (50%) of the fair market value of
the Property and less than fifty percent (50%) of the rentable area of the
Property, (ii) in the event of a Taking, the Taking resulted in an actual or
constructive loss of less than fifteen percent (15%) of the fair market value of
the Property and less than fifteen percent (15%) of the rentable area of the
Property, less than fifteen percent (15%) of the land constituting the Property
is taken, such land is located along the perimeter or periphery of the Property,
and no portion of the Improvements is the subject of such Taking, and (iii) in
any event, (A) Leases covering at least sixty-five percent (65%) of the rentable
square footage of the Property and (B) all Major Leases will remain in full
force and effect during and after the Restoration;

 

(e) Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
reasonably acceptable to Lender: (i) an architect’s contract with an architect
reasonably acceptable to Lender and complete plans and specifications for the
Restoration of the Improvements, Equipment and Inventory lost or damaged to the
condition, utility and value required by Section 7.7(b); (ii) fixed-price or
guaranteed maximum cost construction contracts with contractors reasonably
acceptable to Lender for completion of the Restoration work in accordance with
the aforementioned plans and specifications; (iii) such additional funds (if
any) as are necessary from time to time, in Lender’s reasonable opinion, to
complete the Restoration (which funds shall be held by Lender as additional
collateral securing the Indebtedness and shall be disbursed, if at all, pursuant
to this Article 7); and (iv) copies of all permits and licenses necessary to
complete the Restoration in accordance with the plans and specifications and all
Legal Requirements.

 

(f) Borrower shall commence such work within sixty (60) days after obtaining all
permits and licenses necessary to complete the Restoration (which permits and
licenses Borrower covenants to use commercially reasonable efforts to promptly
obtain) in

 

30



--------------------------------------------------------------------------------

accordance with the plans and specifications and all Legal Requirements, and
shall diligently pursue such work to completion;

 

(g) Lender shall be satisfied in its reasonable discretion that the Restoration
will be completed on or before the earliest to occur of (A) the date six
(6) months prior to the Maturity Date, (B) such time as may be required under
applicable Legal Requirements in order to repair and restore the Property to the
condition it was in immediately prior to such Casualty or such Taking, as
applicable, (C) the expiration of the business interruption insurance coverage
referred to in Section 7.1(d) (provided that Borrower may extend this period
until a future Payment Date if Borrower funds a reserve held by Lender with all
payments that will come due under the Loan prior to or on that Payment Date),
and (D) earliest date required pursuant to the terms of any Material Lease; and

 

(h) the Property and the use thereof after the Restoration will be in compliance
with all applicable Legal Requirements.

 

Section 7.8. Disbursement.

 

(a) Each disbursement by Lender of such Restoration Proceeds shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices, including requiring lien waivers and any other
documents, instruments or items which may be reasonably required by Lender.

 

(b) In no event shall Lender be obligated to make disbursements of Restoration
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as determined by Lender,
less, as to each contractor, subcontractor or materialman engaged in a
Restoration, an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of such Restoration, as
reasonably determined by Lender, and (ii) the amount actually withheld by
Borrower (the “Casualty Retainage”). The Casualty Retainage shall not be
released until Lender reasonably determines that the Restoration has been
completed in accordance with the provisions of this Agreement and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.

 

ARTICLE 8

DEFAULTS

 

Section 8.1. Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:

 

(a) if Borrower fails to (i) make any scheduled payment of principal, interest,
or amounts due under Article 3 on any Payment Date (unless sufficient amounts
for the payment of such sums have been deposited in the Cash Collateral
Account), or (ii) pay any other amount payable pursuant to the Loan Documents
within five (5) Business Days after written notice from

 

31



--------------------------------------------------------------------------------

Lender (provided such notice and cure period shall not apply to the payment due
on the Maturity Date);

 

(b) if Borrower fails to pay the outstanding Indebtedness on the Maturity Date;

 

(c) the occurrence of the events identified elsewhere in this Agreement or the
other Loan Documents as constituting an “Event of Default” hereunder or
thereunder;

 

(d) the occurrence of a Transfer that is not a Permitted Transfer;

 

(e) if any representation or warranty made herein or in any other Loan Document,
or in any report, certificate, financial statement or other Instrument,
agreement or document furnished by Borrower in connection with this Agreement or
any other Loan Document shall be false in any material respect as of the date
such representation or warranty was made or remade;

 

(f) if Borrower or Guarantor (i) makes an assignment for the benefit of
creditors, (ii) has a receiver, liquidator or trustee appointed for it, (iii) is
adjudicated as bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law or any similar
federal or state law shall be filed by or against, consented to, solicited by,
or acquiesced in by it, or (iv) has any proceeding for its insolvency,
dissolution or liquidation instituted against it (any of the foregoing in
clauses (i) through (iv), an “Insolvency Action”); provided, however, that if
such Insolvency Action was involuntary and not consented to by Borrower or
Guarantor, as applicable, such Insolvency Action shall not be an Event of
Default unless the same is not discharged, stayed or dismissed within ninety
(90) days after the filing or commencement thereof;

 

(g) the failure of Borrower to maintain the insurance required pursuant to
Article 7 (unless such failure results from the non-payment of premiums at a
time when sufficient amounts for the payment thereof have been deposited in the
Cash Collateral Account);

 

(h) if any guaranty given in connection with the Loan shall cease to be in full
force and effect or any guarantor shall deny or disaffirm its obligations
thereunder;

 

(i) a default shall be continuing under any of the other obligations,
agreements, undertakings, terms, covenants, provisions or conditions of this
Agreement not otherwise referred to in this Section 8.1, or under any other Loan
Document, for ten (10) days after notice to Borrower (and Guarantor, if
applicable), in the case of any default which can be cured by the payment of a
sum of money or for thirty (30) days after written notice, in the case of any
other default (unless otherwise provided herein or in such other Loan Document);
provided, however, that if such non-monetary default under this clause (i) is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower (or Guarantor, if applicable) shall
have commenced to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower (or Guarantor, if applicable) in the exercise of due diligence to cure
such default, but in no event shall such period exceed ninety (90) days after
the original notice.

 

32



--------------------------------------------------------------------------------

Section 8.2. Remedies. Subject to Section 17 of the Note, upon the occurrence
and during the continuance of an Event of Default, all or any one or more of the
rights, powers and other remedies available to Lender against Borrower under any
Loan Document, or at law or in equity may be exercised by Lender at any time and
from time to time (including the right to accelerate and declare the outstanding
Indebtedness to be immediately due and payable), without notice or demand,
whether or not all or any portion of the Indebtedness shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any portion of the Property.
Notwithstanding anything contained to the contrary herein, the outstanding
Indebtedness shall be accelerated and immediately due and payable, without any
election by Lender upon the occurrence of an Insolvency Action.

 

Section 8.3. Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise. Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of any Event of Default shall
not be construed to be a waiver of any subsequent Event of Default or to impair
any remedy, right or power consequent thereon. Any and all of Lender’s rights
with respect to the Property shall continue unimpaired, and Borrower shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(i) the release or substitution of Property at any time, or of any rights or
interest therein or (ii) any delay, extension of time, renewal, compromise or
other indulgence granted by Lender in the event of any Event of Default with
respect to the Property or otherwise hereunder. Notwithstanding any other
provision of this Agreement, but subject to Section 17 of the Note, Lender
reserves the right to seek a deficiency judgment or preserve a deficiency claim,
in connection with the foreclosure of the Mortgage on the Property, to the
extent necessary to foreclose on other parts of the Property.

 

Section 8.4. Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably and
unconditionally constitutes and appoints Lender as Borrower’s true and lawful
attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an Event of Default to execute,
acknowledge and deliver any documents, agreements or instruments and to exercise
and enforce every right, power, remedy, option and privilege of Borrower under
all Loan Documents, and do in the name, place and stead of Borrower, all such
acts, things and deeds for and on behalf of and in the name of Borrower under
any Loan Document, which Borrower could or might do or which Lender may deem
necessary or desirable to more fully vest in Lender the rights and remedies
provided for under the Loan Documents and to accomplish the purposes thereof.
The foregoing powers of attorney are irrevocable and coupled with an interest.

 

Section 8.5. Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein for a period of five (5) Business Days
after Borrower’s receipt of notice thereof from Lender, without in any way
limiting Section 8.1, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and the

 

33



--------------------------------------------------------------------------------

expenses of Lender incurred in connection therewith shall be payable by Borrower
to Lender upon demand, together with interest thereon at the Default Rate.
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

ARTICLE 9

ENVIRONMENTAL PROVISIONS

 

Section 9.1. Environmental Representations and Warranties. Borrower represents,
warrants and covenants, as to itself and the Property, other than as disclosed
to Lender in the environmental report(s) delivered to Lender in connection with
the Loan: (a) to Borrower’s knowledge, there are no Hazardous Substances or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with all Environmental Laws and with permits issued
pursuant thereto and (ii) which do not require Remediation; (b) to Borrower’s
knowledge, there are no past, present or threatened Releases of Hazardous
Substances in, on, under, from or affecting the Property which have not been
fully Remediated in accordance with Environmental Law; (c) to Borrower’s
knowledge, there is no Release or threat of any Release of Hazardous Substances
which has migrated or is migrating to the Property; (d) to Borrower’s knowledge,
there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully Remediated in accordance with Environmental Law; (e) Borrower does
not know of, and has not received, any written notice or other written
communication from any Person (including a Governmental Authority) relating to
Hazardous Substances or the Remediation thereof, of possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; and (f) Borrower
has truthfully and fully provided to Lender, in writing, any and all information
relating to conditions in, on, under or from the Property that is known to
Borrower and that is contained in files and records of Borrower, including any
reports relating to Hazardous Substances in, on, under or from the Property
and/or to the environmental condition of the Property.

 

Section 9.2. Environmental Covenants. Borrower covenants and agrees that it
shall exercise reasonable efforts to ensure that: (a) all uses and operations on
or of the Property, whether by Borrower or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto;
(b) there shall be no Hazardous Substances used, present or Released in, on,
under or from the Property, except those that are (i) in compliance with all
Environmental Laws in all material respects and with permits issued pursuant
thereto; (ii) fully disclosed to Lender in writing; and (iii) which do not
require Remediation; (c) Borrower shall, at its sole cost and expense, (i) fully
and expeditiously cooperate in all activities pursuant to Section 9.3, including
providing all relevant information and making knowledgeable Persons available
for interviews, and (ii) effectuate Required Remediation of any condition
(including a Release of a Hazardous Substance or violation of Environmental
Laws) in, on, under or from the Property for which Remediation is legally
required; and (d) Borrower shall immediately upon Borrower becoming aware of
such situation, notify Lender in writing of (A) any unlawful Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards the Property; (B) any non-compliance in any material respect with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Lien imposed on Borrower or the Property pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any

 

34



--------------------------------------------------------------------------------

other person (an “Environmental Lien”); (D) any required Remediation of
environmental conditions relating to the Property; and (E) any written notice or
other written communication of which any Borrower becomes aware from any Person
relating in any way to an actual or threatened Release of Hazardous Substances
in violation of Environmental Laws or the Remediation thereof.

 

Section 9.3. Environmental Cooperation and Access. In the event any Indemnified
Party has a reasonable basis for believing that an environmental condition
exists on the Property in violation of Environmental Laws, upon reasonable
notice from Lender, Borrower shall, at Borrower’s sole cost and expense,
promptly cause an engineer or consultant reasonably satisfactory to Lender to
conduct any environmental assessment or audit (the scope of which shall be
determined in the reasonable discretion of Lender) and take any samples of soil,
groundwater or other water, air, or building materials or any other invasive
testing reasonably requested by Lender and promptly deliver the results of any
such assessment, audit, sampling or other testing; and provided, further, that
the Indemnified Parties and any other Person designated by the Indemnified
Parties, may at its option, enter upon the Property at all reasonable times upon
reasonable notice to assess any and all aspects of the environmental condition
of the Property and its use.

 

Section 9.4. Environmental Indemnity. Borrower covenants and agrees, at its sole
cost and expense, to protect, defend, indemnify, release and hold Indemnified
Parties harmless from and against any and all Losses imposed upon or incurred by
or asserted against any Indemnified Parties and directly or indirectly arising
out of or in any way relating to any one or more of the following: (a) any past,
present or threatened Release of Hazardous Substances in, on, above, under, from
or affecting the Property, or any Remediation thereof; (b) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering the Property; (c) any misrepresentation or
inaccuracy in any representation or warranty of Borrower or Indemnitor
concerning Hazardous Substances; and (d) any breach of Section 9.1 or
Section 9.2 of this Agreement.

 

Section 9.5. Duty to Defend. Upon request by any Indemnified Party, Borrower
shall defend same (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties.

 

ARTICLE 10

SECONDARY MARKET TRANSACTIONS

 

Section 10.1. General. Borrower hereby acknowledges that Lender may in one or
more transactions, (a) sell or securitize the Loan or portions thereof in one or
more transactions through the issuance of securities, which securities may be
rated by the Rating Agencies, (b) sell or otherwise transfer the Loan or any
portion thereof one or more times (including selling or assigning its duties,
rights or obligations hereunder or under any Loan Document in whole, or in part,
to a servicer and/or a trustee), (c) sell participation interests in the Loan
one or more times, (d) re-securitize the securities issued in connection with
any securitization, and/or (e) further divide the Loan into two or more separate
notes or components and/or reallocate a portion of the Loan to a mezzanine loan
to be secured by direct and/or indirect Equity Interests in Borrower (the
transactions referred to in clauses (a) through (e) above, each a “Secondary
Market

 

35



--------------------------------------------------------------------------------

Transaction” and collectively “Secondary Market Transactions”). With respect to
any Secondary Market Transaction described in clause (e) above, (i) such notes,
note components, and mezzanine loans may be assigned different principal amounts
and interest rates, so long as immediately after the effective date of such
modification, the aggregate amount of, and the weighted average of the interest
rates payable under, the Loan and such component note(s) or mezzanine loan,
equal the outstanding Principal Indebtedness and Interest Rate, respectively,
immediately prior to such modification, and the frequency, due dates (subject to
Section 10.4), and amounts of all monetary payments under the Loan Documents
immediately after the effective date of such modification are the same as
immediately prior to such modification, and (ii) Borrower agrees (so long as
there is no material increase in Borrower’s obligations or liability, and no
material decrease in its rights (Lender shall pay for all costs and expenses of
activities in Sections 10.1, 10.2 and 10.6, provided that Lender shall not be
required to pay for any of Borrower’s costs or expenses to the extent that any
costs or expenses exceed $35,000), to (A) modify its organizational structure to
create one or more new Single-Purpose Entities to be the mezzanine borrower(s)
(and to be otherwise satisfactory to Lender) and cause the same and any other
owners of direct or indirect Equity Interest in Borrower to enter into such
agreements deemed reasonably necessary by Lender to evidence and secure such
mezzanine loan, and (B) execute and deliver to Lender such amendments to the
Loan Documents, title insurance endorsements, legal opinions and other customary
loan documentation as Lender may reasonably require in connection therewith).

 

Section 10.2. Borrower Cooperation. So long as there is no material increase in
Borrower’s obligations or liability, and no material decrease in its rights,
Borrower shall execute and deliver to Lender such documents, instruments,
certificates, financial statements, assignments and other writings, do such
other acts and provide such information, and participate in such meetings and
discussions, in each case that are necessary to facilitate the consummation of
each Secondary Market Transaction.

 

Section 10.3. Dissemination of Information. If Lender determines at any time to
participate in a Secondary Market Transaction, Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities (collectively, the “Investors”), any Rating Agency rating such
securities, any organization maintaining databases on the underwriting and
performance of commercial loans, trustee, counsel, accountant, and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, Borrower, any direct or indirect equity
owner of Borrower, any guarantor, any indemnitor and the Property, which shall
have been furnished by Borrower any Affiliate of Borrower, any guarantor, any
indemnitor, or any party to any Loan Document, or otherwise furnished in
connection with the Loan, as Lender in its discretion determines necessary or
desirable. Notwithstanding the foregoing, except as to any information required
to be provided pursuant to Section 5.5(b)-(d) of this Agreement, Lender shall
not further disseminate any information provided to Lender and marked as
CONFIDENTIAL unless disseminated under a confidentiality agreement, provided
that Borrower shall only designate information as confidential if (i) the public
dissemination of such information is prohibited by law or (ii) such information
was provided by a non-Affiliate of Borrower and Borrower has previously agreed,
in good faith, not to further disseminate such information to the party to whom
Lender intends to distribute such information.

 

36



--------------------------------------------------------------------------------

Section 10.4. Change of Payment Date. One (1) time prior to securitization of
the Loan by Lender, Lender shall have the right to change the Payment Date to a
date later than the sixth (6th) day of each calendar month (the “New Payment
Date”) on thirty (30) days notice to Borrower; provided, however, that any such
change in the Payment Date: (i) shall not modify the amount of regularly
scheduled monthly principal and interest payments, except that the first payment
of principal and interest payable on the New Payment Date shall be accompanied
by interest at the Interest Rate for the period from the Payment Date in the
month in which the New Payment Date first occurs to the New Payment Date and
(ii) shall extend the Maturity Date to the New Payment Date occurring in the
calendar month set forth in the definition of Maturity Date.

 

Section 10.5. Borrower Indemnification. In connection with any Secondary Market
Transaction, Borrower shall indemnify (a) the Indemnified Parties and (b) the
party that has filed the registration statement relating to the Secondary Market
Transaction (the “Registration Statement”), each of its directors and officers
who have signed the Registration Statement and each Person that controls such
party within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, and the party named as depositor in any private placement
memorandum and each of its directors and officers who have signed the
Registration Statement and each Person that controls such party (collectively,
the “Underwriter Group”), for any Losses to which any of them may become subject
(i) insofar as the Losses arise out of or are based upon any untrue statement of
any material fact made by Borrower or Guarantor with respect to Borrower, its
Affiliates, Guarantor, the Property, or the Manager, or arise out of or are
based upon the omission by Borrower or Guarantor to state therein a material
fact required to be stated in order to make such statements, in light of the
circumstances under which (and at the time that) they were made, not misleading,
or (ii) as a result of any untrue statement of material fact in any of the
financial statements of Borrower or Guarantor or the failure to include in such
financial statements any material fact necessary in order to make the statements
therein, in light of the circumstances under which (and at the time that) they
were made, not misleading. In addition, in connection with the foregoing,
Borrower agrees to reimburse the Indemnified Party and the Underwriter Group for
any legal or other expenses reasonably incurred by the Indemnified Party and the
Underwriter Group in connection with investigating or defending the Losses.

 

Section 10.6. Additional Financial Information.

 

(a) If requested by Lender in connection with a public securitization in which
the Loan constitutes at least ten percent (10%) of the assets of the
securitization, Borrower, at Borrower’s expense, shall provide Lender with all
financial statements and other financial, statistical or operating information,
to the extent required pursuant to Regulation S-X of the Securities Act or any
other Legal Requirements in connection with any (1) preliminary or final private
placement memorandum or other offering documents or (2) preliminary or final
prospectus, as applicable (each, a “Disclosure Document”) or any filing under or
pursuant to the Securities Act or the Exchange Act in connection with or
relating to a securitization (each, a “Securities Filing”). All financial
statements provided by Borrower pursuant to this Section shall be prepared in
accordance with GAAP and shall meet the requirements of Regulation S-X and other
applicable Legal Requirements. All financial statements reporting for a full
operating year (i) shall be audited by the independent accountants in accordance
with generally accepted auditing standards, Regulation S-X and all other
applicable Legal Requirements, (ii) shall be accompanied by the manually
executed report of the independent accountants thereon, which

 

37



--------------------------------------------------------------------------------

report shall meet the requirements of Regulation S-X and all other applicable
Legal Requirements, and (iii) shall be accompanied by a manually executed
written consent of the independent accountants, acceptable to Lender, that
authorizes the inclusion of such financial statements in any Disclosure Document
or Securities Filing and permits the use of the name of such independent
accountants and reference to such independent accountants as “experts” in any
Disclosure Document and Securities Filing, all of which shall be provided, at
Borrower’s expense, at the same time as the related financial statements are
required to be provided, or as soon thereafter as reasonably practicable. All
other financial statements shall be certified by the chief financial officer of
Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

 

ARTICLE 11

EXCULPATION

 

This Agreement is and shall be subject to the exculpation provisions of
Section 17 of the Note.

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the execution and delivery by Borrower to Lender of the Note, and shall continue
in full force and effect so long as any portion of the Indebtedness is
outstanding and unpaid; provided, however, that the representations, warranties
and covenants set forth in Section 9.1 and the representations and warranties
set forth in Section 4.19 shall survive in perpetuity and shall not be subject
to Article 11. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement contained, by or
on behalf of Borrower, shall inure to the benefit of the respective successors
and assigns of Lender. Nothing in this Agreement or in any other Loan Document,
express or implied, shall give to any Person other than Borrower, Guarantor, and
the holder(s) of the Note, the Mortgage and the other Loan Documents, and their
legal representatives, successors and assigns, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

Section 12.2. Lender’s Discretion. Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right, option or election given to
Lender to approve or disapprove, or consent or withhold consent, or any
arrangement or term is to be satisfactory to Lender or is to be in Lender’s
discretion, the decision of Lender to approve or disapprove, consent or withhold
consent, or to decide whether arrangements or terms are satisfactory or not
satisfactory or acceptable or not acceptable to Lender in Lender’s discretion,
shall (except as is otherwise specifically herein provided) be in the sole and
absolute discretion of Lender.

 

38



--------------------------------------------------------------------------------

Section 12.3. Governing Law; Venue.

 

(a) This Agreement and each of the other Loan Documents shall be interpreted and
enforced according to the laws of the state where the Property is located
(without giving effect to rules regarding conflict of laws).

 

(b) Borrower hereby consents and submits to the exclusive jurisdiction and venue
of any state or federal court sitting in the county and state where the Property
is located with respect to any legal action or proceeding arising with respect
to the Loan Documents and waives all objections which it may have to such
jurisdiction and venue. Nothing herein shall, however, preclude or prevent
Lender from bringing actions against Borrower in any other jurisdiction as may
be necessary to enforce or realize upon the security for the Loan provided in
any of the Loan Documents.

 

Section 12.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note or any other Loan Document, or consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

 

Section 12.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege under any Loan
Document, or any other instrument given as security therefor, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under any Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under any Loan Document, or to declare a
default for failure to effect prompt payment of any such other amount.

 

39



--------------------------------------------------------------------------------

Section 12.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a) hand
delivery, with proof of attempted delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery, or
(d) telecopier (with answerback acknowledged) provided that such telecopied
notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, addressed to the parties as follows:

 

If to Lender:    Countrywide Commercial Real Estate Finance, Inc.     

4500 Park Granada

    

Calabasas, California 91302

    

Attention: Marlyn Marincas

    

Facsimile No.: (818) 225-3898

with a copy to:   

Dechert LLP

    

One Market, Steuart Tower

    

Suite 2500

    

San Francisco, California 94105

    

Attention: Joseph B. Heil, Esq.

    

Facsimile No.: (415) 262-4555

If to Borrower:

  

200 Paul, LLC

    

c/o Digital Realty Trust, L.P.

    

560 Mission Street, Suite 2900

    

San Francisco, California 94105

    

Attention: A. William Stein

    

Facsimile No.: (415) 738-6501

with a copy to:

  

Cooley Godward LLP

    

101 California Street, 5th Floor

    

San Francisco, California 94111

    

Attention: Paul Churchill

    

Facsimile No.: (415) 693-2222

 

A party receiving a notice which does not comply with the technical requirements
for notice under this Section 12.6 may elect to waive any deficiencies and treat
the notice as having been properly given. A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery; (b) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; (c) in the case of expedited prepaid delivery upon
the first attempted delivery on a Business Day; or (d) in the case of
telecopier, upon receipt of answerback confirmation indicating receipt prior to
5:00 P.M. on a Business Day of the party to whom such notice was telecopied (and
otherwise such notice shall be deemed to have been given on the next Business
Day), provided that such telecopied notice was also delivered as required in
this Section 12.6.

 

Section 12.7. Trial By Jury. BORROWER AND LENDER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

 

Section 12.8. Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

40



--------------------------------------------------------------------------------

Section 12.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 12.10. Preferences. Without in any way prejudicing Borrower or
Guarantor, Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
obligations of Borrower hereunder. To the extent Borrower makes a payment or
payments to Lender for Borrower’s benefit, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

 

Section 12.11. Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

Section 12.12. Intentionally Deleted.

 

Section 12.13. Exhibits Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Exhibits attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 12.14. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to the Loan Documents shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Loan, and the Loan
Documents which Borrower may otherwise have against any assignor, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon, the Loan Documents
and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

 

Section 12.15. No Joint Venture or Partnership. Borrower and Lender intend that
the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between any of Borrower,
Manager, any contractor or Governmental Authority and Lender nor to grant Lender
any interest in the Property other than that of mortgagee or lender.

 

41



--------------------------------------------------------------------------------

Section 12.16. Waiver of Marshalling of Assets Defense. To the fullest extent
that Borrower may legally do so, Borrower waives all rights to a marshalling of
the assets of Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the interests hereby created, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Indebtedness without any prior or
different resort for collection, or the right of Lender or any trustee under the
Mortgage to the payment of the Indebtedness in preference to every other
claimant whatsoever.

 

Section 12.17. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than compulsory or mandatory counterclaim, in any
action or proceeding brought against Borrower by Lender or Lender’s agents.

 

Section 12.18. Construction of Documents. The parties hereto acknowledge that
they were represented by counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

 

Section 12.19. Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement except as disclosed to Lender.
Borrower hereby agrees to indemnify and hold Lender harmless from and against
any and all Losses relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated herein. If Borrower has dealt with one or more of foregoing
described Persons, Borrower acknowledges and agrees that such Persons may
receive additional compensation and/or fees from Lender. Lender hereby agrees to
indemnify and hold Borrower harmless from and against any and all Losses
relating to or arising from a claim by any Person that such Person acted on
behalf of Lender in connection with the transactions contemplated herein. The
provisions of this Section 12.19 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.

 

Section 12.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 12.21. Estoppel Certificates. Borrower and Lender each hereby agree at
any time and from time to time, but in no event more than one time per calendar
quarter, upon not less than fifteen (15) days prior written notice by Borrower
or Lender to execute, acknowledge and deliver to the party specified in such
notice, a statement, in writing, certifying that this Agreement is unmodified
and in full force and effect (or if there have been modifications, that the
same, as modified, is in full force and effect and stating the modifications
hereto), and stating whether or not, to the knowledge of such certifying party,
any Event of Default has occurred, and, if so, specifying each such Event of
Default.

 

42



--------------------------------------------------------------------------------

Section 12.22. Payment of Expenses. Borrower shall, whether or not the Loan is
closed, pay all of Lender’s costs and expenses incurred in connection with the
Loan (but not in connection with a Secondary Market Transaction), to the extent
evidenced by detailed invoices if requested by Borrower, including reasonable
out-of-pocket fees, costs, expenses, and disbursements of Lender and its
attorneys, local counsel, accountants and other contractors in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents
and the documents and instruments referred to therein, (ii) the creation,
perfection or protection of Lender’s Liens in the Property (including fees and
expenses for title and lien searches and filing and recording fees, intangibles
taxes, personal property taxes, mortgage recording taxes, due diligence
expenses, reasonable travel expenses, accounting firm fees, costs of the
appraisal, environmental report(s) (and an environmental consultant), surveys
and the engineering report(s) obtained by or delivered to Lender in connection
with the Loan, and (iii) the negotiation, preparation, execution and delivery of
any amendment, waiver or consent relating to any of the Loan Documents.

 

Section 12.23. Bankruptcy Waiver. Borrower hereby agrees that, in consideration
of the recitals and mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, if Borrower (i) files with any bankruptcy court of competent
jurisdiction or be the subject of any petition under Title 11 of the U.S. Code,
as amended, (ii) is the subject of any order for relief issued under Title 11 of
the U.S. Code, as amended, (iii) files or is the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or law relating to bankruptcy,
insolvency or other relief of debtors, (iv) has sought or consents to or
acquiesces in the appointment of any trustee, receiver, conservator or
liquidator or (v) is the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency or other relief for debtors, the
automatic stay provided by the U.S. Bankruptcy Code shall be modified and
annulled as to Lender, so as to permit Lender to exercise any and all of its
rights and remedies, upon request of Lender made on notice to Borrower and any
other party in interest but without the need of further proof or hearing.
Neither Borrower nor any Affiliate of Borrower shall contest the enforceability
of this Section 12.23.

 

Section 12.24. Entire Agreement. This Agreement, together with the Exhibits
hereto and the other Loan Documents constitutes the entire agreement among the
parties hereto with respect to the subject matter contained in this Agreement,
the Exhibits hereto and the other Loan Documents and supersedes all prior
agreements, understandings and negotiations between the parties.

 

Section 12.25. Liability and Indemnification.

 

(a) Lender shall not be liable for any loss sustained by Borrower resulting from
any act or omission of any Indemnified Party unless and to the extent such loss
was caused by the fraud, gross negligence, material breach, or willful
misconduct of Lender or any Indemnified Party. Lender shall not be obligated to
perform or discharge any obligation, duty or liability with respect to the
ownership, operation and/or maintenance of the Property (including

 

43



--------------------------------------------------------------------------------

under any Lease, Contract or Permit) or under or by reason of any Loan Document.
Unless and until Lender becomes the fee owner of the Property following an Event
of Default, the Loan Documents shall not place responsibility for the control,
care, management or repair of the Property upon Lender, nor for complying with
any Lease, Contract or Permit; nor shall it make Lender responsible or liable
for any waste committed on the Property, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, guest, employee or stranger.

 

(b) Borrower shall indemnify and hold the Indemnified Parties harmless against
any and all Losses, and reimburse them for any reasonable costs and expenses
incurred, in connection with, arising out of or as a result of (i) the
transactions and matters referred to or contemplated by the Loan Documents,
(ii) the exercise of any of Lender’s remedies under any Loan Document or
(iii) any alleged obligations or undertakings to perform or discharge any
obligation, duty or liability with respect to the ownership, operation and/or
maintenance of the Property (including under any Lease, Contract or Permit),
except to the extent that any such Loss resulted from the fraud, negligence,
material breach of the Loan Documents or willful misconduct of such Indemnified
Party. If any Indemnified Party becomes involved in any action, proceeding or
investigation in connection with any matter described in clauses (i) through
(iii) above, Borrower shall periodically reimburse any Indemnified Party upon
demand therefor in an amount equal to its reasonable legal and other expenses
(including the costs of any investigation and preparation) incurred in
connection therewith to the extent such legal or other expenses are the subject
of indemnification hereunder.

 

Section 12.26. Publicity. Only with Borrower’s prior written consent, which
shall not be unreasonably withheld, shall Lender have the right to issue press
releases, advertisements and other promotional materials describing Lender’s
participation in the origination of the Loan or the Loan’s inclusion in any
Secondary Market Transaction effectuated or to be effectuated by Lender. All
news releases, publicity or advertising by Borrower or their affiliates through
any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender or any of
its Affiliates shall be subject to the prior approval of Lender, except for
disclosures required by law which shall not require Lender approval but which
shall require prior notice to Lender.

 

Section 12.27. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder and under each of the other
Loan Documents.

 

Section 12.28. Taxes. All payments made under the Loan Documents shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, and all liabilities with respect
thereto, now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority. If Borrower is required by law to deduct any of the
foregoing from any sum payable under the Loan Documents, such sum shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 12.28),
Lender receives an amount equal to the sum Lender would have received had no
such deductions been made. In the event of the passage of any Legal Requirement
subsequent to the date hereof in any manner changing or modifying

 

44



--------------------------------------------------------------------------------

Legal Requirements now in force governing the taxation of mortgages or security
agreements or debts secured thereby or the manner of collecting such taxes so as
to adversely affect Lender or the Lien of the Loan Documents, Borrower will pay
any such tax on or before the due date thereof. In the event Borrower is
prohibited by Legal Requirements from assuming liability for payment of any such
taxes (or if any Legal Requirement would penalize Lender if Borrower makes such
payment or if, in the reasonable opinion of Lender, the making of such payment
might result in the imposition of interest beyond the Maximum Amount) or from
paying any other Imposition, the outstanding Indebtedness shall, at the option
of Lender, become due and payable on the date that is one hundred twenty
(120) days after Lender provides notice to Borrower of such change in law and
its election to accelerate the Maturity Date; and failure to pay such amounts on
the date due shall be an Event of Default; provided, however, that any such
prepayment made under this Section 12.28 shall be made without the payment of
any Yield Maintenance Premium.

 

Section 12.29. Further Assurances. Borrower shall execute and deliver to Lender
such documents, instruments, certificates, assignments and other writings, and
do such other acts necessary, to (a) evidence, preserve and/or protect the
Property at any time securing or intended to secure the Indebtedness, and/or
(b) enable Lender to perfect, exercise and enforce Lender’s rights and remedies
under any Loan Document, as Lender shall require from time to time in its
discretion.

 

Section 12.30. Attorneys’ Fees. In the event any dispute should result in
litigation (including but not limited to actions for enforcement or
interpretation), the prevailing party shall be reimbursed for all reasonable
costs incurred in connection with such litigation, including, without
limitation, reasonable attorneys’ fees.

 

[Signatures on the following pages]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

LENDER:

COUNTRYWIDE COMMERCIAL

REAL ESTATE FINANCE, INC.,

a California corporation

By: 

 

/S/    CHARLES NEIRICK

   

Name: Charles Neirick

   

Title: Senior Vice President

 

[Signatures continued on following page]



--------------------------------------------------------------------------------

BORROWER:

200 Paul, LLC,

a Delaware limited liability company

By:

  200 Paul Holding Company, LLC,     a Delaware limited liability company,    
Its Sole Member    

By:

 

Digital Realty Trust, L.P.,

       

a Maryland limited partnership,

       

Its Sole Member

       

By:

 

Digital Realty Trust, Inc.,

           

a Maryland corporation,

           

Its General Partner

       

By:

  /s/ A. William Stein        

Its:

  Secretary Borrower’s Organizational Identification Number:



--------------------------------------------------------------------------------

Schedule 1

 

Loan Documents

 

(a) Promissory Note made by Borrower in favor of Lender in the original
principal amount of the Loan Amount (the “Note”);

 

(b) Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing made by Borrower, as trustor, for the benefit of Lender, as
beneficiary (the “Mortgage”);

 

(c) Assignment of Leases and Rents from Borrower to Lender (the “Assignment of
Leases”);

 

(d) Environmental Indemnity Agreement made by Guarantor in favor of Lender;

 

(e) Guaranty made by Guarantor in favor of Lender;

 

(f) Collection Account Agreement among Borrower, Lender, and Wachovia Bank,
National Association (the “Collection Account Agreement”);

 

(g) Cash Collateral Account Agreement between Borrower and Lender (the “Cash
Collateral Account Agreement”);

 

(h) Manager’s Consent and Subordination of Management Agreement by and among
Borrower and Manager to Lender (the “Manager’s Subordination”);

 

(i) Secretary’s Certificate with respect to Borrower made by Borrower to Lender.

 

SI-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Definition of Single-Purpose Entity

 

“Single Purpose Entity” means a corporation, limited partnership, or limited
liability company which, at all times since its formation and thereafter

 

(i) was and will be organized solely for the purpose of (x) owning the Property
or (y) acting as the managing member of the limited liability company which owns
the Property or (z) acting as the general partner of a limited partnership which
owns the Property,

 

(ii) has not and will not engage in any business unrelated to (x) the ownership,
management, leasing, financing and operation of the Property or (y) acting as a
member of a limited liability company which owns the Property or (z) acting as a
general partner of a limited partnership which owns the Property, and in any
case, will conduct its business as presently conducted and operated,

 

(iii) has not and will not own any asset or property other than (x) the Property
and incidental personal property necessary for the ownership, management,
leasing, financing and operation of the Property or (y) its member interest in
the limited liability company which owns the Property or (z) its general
partnership interest in the limited partnership which owns the Property, as
applicable,

 

(iv) to the fullest extent permitted by law, has not and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, and, except as otherwise expressly permitted by
this Agreement, has not and will not engage in, seek or consent to any asset
sale, transfer of partnership or membership or shareholder interests, or
amendment of its limited partnership agreement, articles of incorporation,
articles of organization, certificate of formation or operating agreement (as
applicable),

 

(v) if such entity is a limited partnership, has and will have as its only
general partners, general partners which are and will be Single-Purpose Entities
which are corporations or Single Member LLCs,

 

(vi) if such entity is a corporation or a Single Member LLC (as defined below),
at all relevant times, has and will have at least one (1) Independent Director
(as defined below),

 

(vii) the board of directors of such entity (or if such entity is a Single
Member LLC, the entity, each member, each director, each manager, the board of
managers, if any, and all other Persons on behalf of such entity), has not taken
and will not take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the members and all directors and managers, as
applicable, unless all of the directors or managers, as applicable, including,
without limitation, the Independent Director, shall have participated in such
vote,

 

(viii) has not and will not fail to correct any known misunderstanding regarding
the separate identity of such entity,

 

C-1



--------------------------------------------------------------------------------

(ix) if such entity is a limited liability company (other than a Single Member
LLC), has and will have at least one member that is and will be a Single-Purpose
Entity which is and will be a corporation, and such corporation is and will be
the managing member of such limited liability company,

 

(x) without the unanimous consent of all of the partners, directors or managers
(including, without limitation, the Independent Director) or members, as
applicable, has not and will not with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest
(w) file a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally;
(x) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such entity or all
or any portion of such entity’s properties; (y) make any assignment for the
benefit of such entity’s creditors; or (z) take any action that might cause such
entity to become insolvent,

 

(xi) has maintained and will maintain its books, records, financial statements,
accounting records, bank accounts and other entity documents in its own name and
separate from any other Person,

 

(xii) has maintained and will maintain its books, records, resolutions and
agreements as official records,

 

(xiii) has not commingled and will not commingle its funds or other assets with
those of any other Person,

 

(xiv) has held and will hold its assets in its own name, and has maintained and
will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person,

 

(xv) has conducted and will conduct its business in its name,

 

(xvi) has filed and will file its own tax returns (to the extent required to
file any tax returns) and has not and will not file a consolidated federal
income tax return with any other Person;

 

(xvii) is and intends to remain solvent, and has paid and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt written notice to
Lender of the insolvency or bankruptcy filing of Borrower or any general
partner, managing member or controlling shareholder of Borrower, or the death,
insolvency or bankruptcy filing of any Guarantor;

 

(xviii) has done or caused to be done, and will do or cause to be done, all
things necessary to observe all partnership, corporate or limited liability
company formalities (as applicable) and preserve its existence and good
standing, and, has not, and without the prior written consent of Lender, will
not, amend, modify or otherwise change any of the single purpose, separateness
or bankruptcy remote provisions or requirements of the partnership

 

C-2



--------------------------------------------------------------------------------

certificate, partnership agreement, articles of incorporation and bylaws,
articles of organization or operating agreement, trust or other organizational
documents (except as required by law),

 

(xix) has maintained and will maintain an arms-length relationship with its
Affiliates,

 

(xx) if (A) such entity owns the Property, has and will have no indebtedness
other than the Indebtedness and unsecured trade payables in the ordinary course
of business relating to the ownership and operation of the Property which (1) do
not exceed, at any time, a maximum amount of five percent (5%) of the Loan
Amount and (2) are paid within 30 days of the date incurred, or (B) if such
entity acts as the general partner of a limited partnership which owns the
Property, has and will have no indebtedness other than unsecured trade payables
in the ordinary course of business relating to acting as general partner of the
limited partnership which owns the Property which (1) do not exceed, at any
time, $10,000 and (2) are paid within 60 days of the date incurred, or (z) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $10,000 and (2) are paid within 60 days of the date incurred (the
foregoing, as applicable to the referenced Person, “Permitted Trade Payables”),

 

(xxi) has not and will not assume, guarantee, become obligated for or hold out
its credit as being available to satisfy the debts or obligations of any other
Person, or the decisions or actions respecting the daily business or affairs of
any other Person,

 

(xxii) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Person,

 

(xxiii) has allocated and will allocate fairly and reasonably shared expenses,
including, without limitation, shared office space, and has maintained and
utilized and will maintain and utilize separate stationery, invoices and checks
bearing its own name,

 

(xxiv) except as permitted under the Loan Documents, has not and will not pledge
its assets for the benefit of any other Person,

 

(xxv) has held and identified itself and will hold itself out to the public as a
legal entity separate and distinct from any other Person and under its own name,

 

(xxvi) has not made and will not make loans or advances to any Person,

 

(xxvii) has not and will not identify itself or any of its affiliates as a
division or part of the other, except for services rendered under a business
management services agreement with an affiliate that complies with the terms set
forth in clause (xxviii) below, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of such Single Purpose Entity,

 

(xxviii) except as permitted under the Loan Documents, has not entered and will
not enter into any contract or agreement with its partners, members,
shareholders or its affiliates

 

C-3



--------------------------------------------------------------------------------

except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party and which are
fully disclosed to Lender in writing in advance,

 

(xxix) has paid and will pay the salaries of its own employees from its own
funds (to the extent of such funds) and has maintained and intends to maintain a
sufficient number of employees in light of its contemplated business operations,

 

(xxx) has maintained and intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations,

 

(xxxi) if such entity is a limited liability company (other than a Single Member
LLC), for so long as any portion of the Indebtedness is outstanding, such entity
shall dissolve only upon the bankruptcy of the managing member, and such
entity’s articles of organization, certificate of formation and/or operating
agreement, as applicable, shall contain such provision,

 

(xxxii) if such entity is a limited liability company (other than a Single
Member LLC) or limited partnership, and such entity has one or more managing
members or general partners, as applicable, then so long as any portion of the
Indebtedness is outstanding, such entity shall continue (and not dissolve) for
so long as a solvent managing member or general partner, as applicable, exists
and such entity’s organizational documents shall contain such provision,

 

(xxxiii) if such entity is a Single Member LLC, its organizational documents
shall provide that, as long as any portion of the Indebtedness remains
outstanding, upon the occurrence of any event that causes the last remaining
member of such Single Member LLC to cease to be a member of such Single Member
LLC (other than (y) upon an assignment by such member of all of its limited
liability company interest in such Single Member LLC and the admission of the
transferee, if permitted pursuant to the organizational documents of such Single
Member LLC and the Loan Documents, or (z) the resignation of such member and the
admission of an additional member of such Single Member LLC, if permitted
pursuant to the organizational documents of such Single Member LLC and the Loan
Documents), the individual(s) acting as the Independent Director(s) of such
Single Member LLC shall, without any action of any Person and simultaneously
with the last remaining member of the Single Member LLC ceasing to be a member
of the Single Member LLC, automatically be admitted as members of the Single
Member LLC (the “Special Member”) and shall preserve and continue the existence
of the Single Member LLC without dissolution thereof,

 

(xxxiv) if such entity is a Single Member LLC, its organizational documents
shall provide that for so long as any portion of the Indebtedness is
outstanding, no Special Member may resign or transfer its rights as Special
Member unless (A) a successor Special Member has been admitted to such Single
Member LLC as a Special Member, and (B) such successor Special Member has also
accepted its appointment as the Independent Director,

 

(xxxv) has not permitted and will not permit any Affiliate (other than its
managing member or manager) independent access to its bank accounts except for
Manager in its

 

C-4



--------------------------------------------------------------------------------

capacity as the agent pursuant to and in accordance with the terms of the
Management Agreement,

 

(xxxvi) has not and will not have any obligation to indemnify the SPE Equity
Owner or any Special Member, as the case may be, unless such an obligation was
and is fully subordinated to the Indebtedness and, to the fullest extent
permitted by law, will not constitute a claim against such entity in the event
that cash flow in excess of the amount required to pay the Indebtedness is
insufficient to pay such indemnity obligation,

 

(xxxvii) has conducted and will continue to endeavor to conduct its business and
exercise diligent efforts to cause each Person covered by the substantive
non-consolidation opinion delivered to Lender by Borrower’s counsel in
connection with the closing of the Loan to conduct its business so that the
assumptions made in such opinion shall be true and correct in all respects,

 

(xxxviii) to the fullest extent permitted by law, (including Section 18-1101(c)
of the Delaware Limited Liability Company Act if such entity is a limited
liability company formed under the laws of the state of Delaware), has
considered and, as long as any portion of the Indebtedness remains outstanding,
will consider, the interests of its creditors in connection with all limited
liability company or limited partnership actions, as applicable; and

 

(xxxix) has caused and will cause its agents and other representatives to act at
all times with respect to such entity consistently and in furtherance of the
foregoing and in the best interests of such entity.

 

“Independent Director” means a duly appointed member of the board of directors
(or with respect to a Single Member LLC, the board of managers) of the relevant
entity who shall not have been, at the time of such appointment or at any time
while serving as a director or manager of the relevant entity and may not have
been at any time in the preceding five (5) years, (a) a direct or indirect legal
or beneficial owner in such entity or any of its affiliates, (b) a creditor,
supplier, employee, officer, director (other than in its capacity as Independent
Director), family member, manager, or contractor of such entity or any of its
affiliates, or (c) a Person who controls (directly, indirectly, or otherwise)
such entity or any of its affiliates or any creditor, supplier, employee,
officer, director, family member, manager, or contractor of such Person or any
of its affiliates.

 

“Single Member LLC” means a limited liability company that (a) is either (i) a
single member limited liability company or (ii) a multiple member limited
liability company that does not have a Single-Purpose Entity that owns at least
one percent (1%) of the equity interests in such limited liability company as
its managing member, and (b) is organized under the laws of the State of
Delaware.

 

C-5